Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 1 of 114 Page ID
                                  #:3272




                            EXHIBIT 1
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 2 of 114 Page ID
                                  #:3273
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 3 of 114 Page ID
                                  #:3274
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 4 of 114 Page ID
                                  #:3275
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 5 of 114 Page ID
                                  #:3276
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 6 of 114 Page ID
                                  #:3277
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 7 of 114 Page ID
                                  #:3278
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 8 of 114 Page ID
                                  #:3279
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 9 of 114 Page ID
                                  #:3280
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 10 of 114 Page ID
                                   #:3281
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 11 of 114 Page ID
                                   #:3282
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 12 of 114 Page ID
                                   #:3283
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 13 of 114 Page ID
                                   #:3284
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 14 of 114 Page ID
                                   #:3285
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 15 of 114 Page ID
                                   #:3286
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 16 of 114 Page ID
                                   #:3287
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 17 of 114 Page ID
                                   #:3288
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 18 of 114 Page ID
                                   #:3289
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 19 of 114 Page ID
                                   #:3290
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 20 of 114 Page ID
                                   #:3291
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 21 of 114 Page ID
                                   #:3292
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 22 of 114 Page ID
                                   #:3293
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 23 of 114 Page ID
                                   #:3294
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 24 of 114 Page ID
                                   #:3295
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 25 of 114 Page ID
                                   #:3296
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 26 of 114 Page ID
                                   #:3297
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 27 of 114 Page ID
                                   #:3298
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 28 of 114 Page ID
                                   #:3299
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 29 of 114 Page ID
                                   #:3300
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 30 of 114 Page ID
                                   #:3301
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 31 of 114 Page ID
                                   #:3302
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 32 of 114 Page ID
                                   #:3303
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 33 of 114 Page ID
                                   #:3304
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 34 of 114 Page ID
                                   #:3305
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 35 of 114 Page ID
                                   #:3306
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 36 of 114 Page ID
                                   #:3307
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 37 of 114 Page ID
                                   #:3308
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 38 of 114 Page ID
                                   #:3309
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 39 of 114 Page ID
                                   #:3310
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 40 of 114 Page ID
                                   #:3311




                         EXHIBIT A
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 41 of 114 Page ID
                                   #:3312



   1                                                                          Exhibit A
                           UNITED STATES DISTRICT COURT
   2                      CENTRAL DISTRICT OF CALIFORNIA
   3
       TREVOR MILD, Individually
   4   and on Behalf of All Others Similarly      Case No.: 2:18-cv-04231-RGK-JEM
   5   Situated,
                               Plaintiff,         Honorable R. Gary Klausner
   6
   7                    v.

   8   PPG INDUSTRIES, INC., MICHAEL
       H. MCGARRY, VINCENT J.
   9   MORALES, and MARK C. KELLY,
  10
                              Defendants.
  11
  12
                [PROPOSED] ORDER PRELIMINARILY APPROVING
  13               SETTLEMENT AND PROVIDING FOR NOTICE
  14        WHEREAS, a consolidated class action is pending in this Court entitled Mild
  15 v. PPG Industries, Inc.et al., Case No.: 2:18-cv-04231 (the “Action”);
  16       WHEREAS, (a) Lead Plaintiff Joe Cammarata, on behalf of himself and the
  17 Settlement Class (defined below), and (b) defendant PPG Industries, Inc. (“PPG”),
  18 Michael H. McGarry, and Vincent J. Morales (collectively, with PPG, the “PPG
  19 Defendants”); and (c) defendant Mark C. Kelly (collectively, with the PPG
  20 Defendants, the “Defendants”; together with Lead Plaintiff, the “Parties”) have
  21 determined to settle all claims asserted against Defendants in this Action with
  22 prejudice on the terms and conditions set forth in the Stipulation and Agreement of
  23 Settlement dated June 1, 2019 (the “Stipulation”) subject to approval of this Court
  24 (the “Settlement”);
  25        WHEREAS, Lead Plaintiff has made an application, pursuant to Rule 23 of
  26 the Federal Rules of Civil Procedure, for an order preliminarily approving the
  27 Settlement in accordance with the Stipulation, certifying the Settlement Class for
  28
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 42 of 114 Page ID
                                   #:3313



   1 purposes of the Settlement only, and allowing notice to Settlement Class Members
   2 as more fully described herein;
   3        WHEREAS, Defendants do not oppose Lead Plaintiff’s application;
   4        WHEREAS, the Court has reviewed and considered: (a) Lead Plaintiff’s
   5 motion for preliminary approval of the Settlement, and the papers filed and
   6 arguments made in connection therewith; and (b) the Stipulation and the exhibits
   7 attached thereto; and
   8        WHEREAS, unless otherwise defined herein, all capitalized words contained
   9 herein shall have the same meanings as they have in the Stipulation;
  10        NOW THEREFORE, IT IS HEREBY ORDERED:
  11        1.     This Court has jurisdiction over the subject matter of this Action and
  12 over all parties to this Action, including the Settlement Class Members.
  13        2.     Pursuant to Rule 23(a) and (b)(3) of the Federal Rules of Civil
  14 Procedure, the Court conditionally certifies, solely for purposes of effectuating the
  15 proposed Settlement, a Settlement Class consisting of all persons and entities who or
  16 which purchased or otherwise acquired PPG common stock between January 19,
  17 2017 through May 10, 2018, inclusive (the “Settlement Class Period”) and who
  18 were damaged thereby.       Excluded from the Settlement Class are Defendants;
  19 members of the Immediate Family of each of the Individual Defendants; the current
  20 or former Officers and/or directors of PPG; any person, firm, trust, corporation,
  21 Officer, director or other individual or entity in which any Defendant has a
  22 controlling interest or which is related to or affiliated with any of the Defendants;
  23 and the legal representatives, agents, affiliates, heirs, successors-in-interest or
  24 assigns of any such excluded party. Also excluded from the Settlement Class are
  25 any persons or entities who or which exclude themselves by submitting a request for
  26 exclusion that is accepted by the Court.
  27        3.     Solely for purposes of the proposed Settlement of this Action, the Court
  28 preliminarily finds that each element required for certification of the Settlement


                                                2
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 43 of 114 Page ID
                                   #:3314



   1 Class pursuant to Rule 23 of the Federal Rules of Civil Procedure has been met: (a)
   2 the members of the Settlement Class are so numerous that their joinder in the Action
   3 would be impracticable; (b) there are questions of law and fact common to the
   4 Settlement Class which predominate over any individual questions; (c) the claims of
   5 Lead Plaintiff in the Action are typical of the claims of the Settlement Class; (d)
   6 Lead Plaintiff and Lead Counsel have and will fairly and adequately represent and
   7 protect the interests of the Settlement Class; and (e) a class action is superior to
   8 other available methods for the fair and efficient adjudication of the Action.
   9        4.      The Court conditionally certifies Lead Plaintiff Joe Cammarata as
  10 Class Representative for the Settlement Class, and also conditionally appoints Lead
  11 Counsel as Class Counsel for the Settlement Class, pursuant to Rule 23(g) of the
  12 Federal Rules of Civil Procedure. These conditional appointments are solely for
  13 purposes of effectuating the Settlement.
  14        5.     The Court hereby preliminarily approves the Settlement, as embodied
  15 in the Stipulation, as being fair, reasonable and adequate to the Settlement Class,
  16 subject to further consideration at the Settlement Hearing to be conducted as
  17 described below. If the Stipulation is terminated or is not consummated for any
  18 reason, the foregoing conditional certification of the Class shall be void and of no
  19 further effect and the Parties to the Stipulation shall be returned to the status each
  20 occupied before entry of this Order without prejudice to any legal argument that any
  21 of the Parties to the Stipulation might have asserted in the Action.
  22        6.     The Court will hold a settlement hearing (the “Settlement Hearing”) on
  23 _____________, 2019 at __:__ _.m. at the United States District Court for the
  24 Central District of California, United States Courthouse, Roybal Federal Building,
  25 in Courtroom 850, 8th Floor, 255 East Temple Street, Los Angeles, CA 90012, for
  26 the following purposes: (a) to determine whether the proposed Settlement on the
  27 terms and conditions provided for in the Stipulation is fair, reasonable and adequate
  28 to the Settlement Class, and should be approved by the Court; (b) to determine


                                                3
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 44 of 114 Page ID
                                   #:3315



   1 whether a Judgment substantially in the form attached as Exhibit B to the
   2 Stipulation should be entered dismissing the Action with prejudice against
   3 Defendants; (c) to determine whether the proposed Plan of Allocation for the
   4 proceeds of the Settlement is fair and reasonable and should be approved; (d) to
   5 determine whether the motion by Lead Counsel for an award of attorneys’ fees and
   6 reimbursement of Litigation Expenses should be approved; and (e) to consider any
   7 other matters that may properly be brought before the Court in connection with the
   8 Settlement. Notice of the Settlement and the Settlement Hearing shall be given to
   9 Settlement Class Members as set forth in paragraph 8 of this Order.
  10        7.    The Court may adjourn the Settlement Hearing without further notice
  11 to the Settlement Class, and may approve the proposed Settlement with such
  12 modifications as the Parties may agree to, if appropriate, without further notice to
  13 the Settlement Class. The Court further reserves the right to enter the Judgment
  14 approving the Settlement and dismissing the Complaint on the merits and with
  15 prejudice as against Defendants regardless of whether it has approved the Plan of
  16 Allocation or awarded attorneys’ fees and expenses.
  17        8.    Lead Counsel is hereby authorized to retain JND Legal Administration
  18 (the “Claims Administrator”) to supervise and administer the notice procedure in
  19 connection with the proposed Settlement as well as the processing of Claims as
  20 more fully set forth below. Notice of the Settlement and the Settlement Hearing
  21 shall be given by Lead Counsel as follows:
  22              (a)    within ten (10) business days of the date of entry of this Order,
  23 PPG shall provide or cause to be provided to the Claims Administrator in electronic
  24 format (at no cost to the Settlement Fund, Lead Counsel or the Claims
  25 Administrator) reasonably available information from its shareholder transfer
  26 records or transfer agent concerning the identities and addresses of holders of PPG
  27 common stock during the Settlement Class Period;
  28


                                               4
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 45 of 114 Page ID
                                   #:3316



   1               (b)   not later than twenty (20) business days after the date of entry of
   2 this Order (the “Notice Date”), the Claims Administrator shall cause a copy of the
   3 Notice and the Claim Form, substantially in the forms attached hereto as Exhibits 1
   4 and 2, respectively (the “Notice Packet”), to be mailed by first-class mail to
   5 potential Settlement Class Members at the addresses set forth in the records
   6 provided by PPG or in the records which PPG caused to be provided, or who
   7 otherwise may be identified through further reasonable effort;
   8               (c)   contemporaneously with the mailing of the Notice Packet, the
   9 Claims Administrator shall cause copies of the Notice and the Claim Form to be
  10 posted on a website to be developed for the Settlement, from which copies of the
  11 Notice and Claim Form can be downloaded;
  12               (d)   not later than ten (10) business days after the Notice Date, the
  13 Claims Administrator shall cause the Summary Notice, substantially in the form
  14 attached hereto as Exhibit 3, to be published once in Investor’s Business Daily and
  15 to be transmitted once over the PR Newswire; and
  16               (e)   not later than seven (7) calendar days prior to the Settlement
  17 Hearing, Lead Counsel shall serve on Defendants’ Counsel and file with the Court
  18 proof, by affidavit or declaration, of such mailing and publication.
  19        9.     The Court (a) approves, as to form and content, the Notice, the Claim
  20 Form, and the Summary Notice, attached hereto as Exhibits 1, 2, and 3, respectively,
  21 and (b) finds that the mailing and distribution of the Notice and Claim Form and the
  22 publication of the Summary Notice in the manner and form set forth in paragraph 8
  23 of this Order (i) is the best notice practicable under the circumstances;
  24 (ii) constitutes notice that is reasonably calculated, under the circumstances, to
  25 apprise Settlement Class Members of the pendency of the Action, of the binding
  26 effect of the proposed Settlement (including the Releases to be provided
  27 thereunder), of Lead Counsel’s motion for an award of attorneys’ fees and
  28 reimbursement of Litigation Expenses, of their right to object to the Settlement, the


                                                5
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 46 of 114 Page ID
                                   #:3317



   1 Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees and
   2 reimbursement of Litigation Expenses, of their right to exclude themselves from the
   3 Settlement Class, and of their right to appear at the Settlement Hearing;
   4 (iii) constitutes due, adequate and sufficient notice to all persons and entities entitled
   5 to receive notice of the proposed Settlement; and (iv) satisfies the requirements of
   6 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution
   7 (including the Due Process Clause), the Private Securities Litigation Reform Act of
   8 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The
   9 date and time of the Settlement Hearing shall be included in the Notice and
  10 Summary Notice before they are mailed and published, respectively.
  11         10.    Brokers and other nominees who purchased or otherwise acquired
  12 shares of PPG common stock during the Settlement Class Period for the benefit of
  13 another person or entity shall (a) within seven (7) calendar days of receipt of the
  14 Notice, request from the Claims Administrator sufficient copies of the Notice Packet
  15 to forward to all such beneficial owners and within seven (7) calendar days of
  16 receipt of those Notice Packets forward them to all such beneficial owners; or (b)
  17 within seven (7) calendar days of receipt of the Notice, send a list of the names and
  18 addresses of all such beneficial owners to the Claims Administrator in which event
  19 the Claims Administrator shall promptly mail the Notice Packet to such beneficial
  20 owners.       Upon full compliance with this Order, such nominees may seek
  21 reimbursement of their reasonable expenses actually incurred, not to exceed $0.20
  22 plus postage at the current pre-sort rate used by the Claims Administrator per Notice
  23 Packet mailed; or $0.10 per name, and address provided to the Claims
  24 Administrator, by providing the Claims Administrator with proper documentation
  25 supporting the expenses for which reimbursement is sought.                Such properly
  26 documented expenses incurred by nominees in compliance with the terms of this
  27 Order shall be paid from the Settlement Fund, with any disputes as to the
  28


                                                  6
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 47 of 114 Page ID
                                   #:3318



   1 reasonableness or documentation of expenses incurred subject to review by the
   2 Court.
   3          11.   Settlement Class Members who wish to participate in the Settlement
   4 and to be eligible to receive a distribution from the Net Settlement Fund must
   5 complete and submit a Claim Form in accordance with the instructions contained
   6 therein. Unless the Court orders otherwise, all Claim Forms must be postmarked no
   7 later than one hundred twenty (120) calendar days after the Notice Date.
   8 Notwithstanding the foregoing, Lead Counsel may, at its discretion, accept for
   9 processing late Claims provided such acceptance does not delay the distribution of
  10 the Net Settlement Fund to the Settlement Class. By submitting a Claim, a person
  11 or entity shall be deemed to have submitted to the jurisdiction of the Court with
  12 respect to his, her or its Claim and the subject matter of the Settlement.
  13          12.   Each Claim Form submitted must satisfy the following conditions: (a)
  14 it must be properly completed, signed and submitted in a timely manner in
  15 accordance with the provisions of the preceding paragraph; (b) it must be
  16 accompanied by adequate supporting documentation for the transactions and
  17 holdings reported therein, in the form of broker confirmation slips, broker account
  18 statements, an authorized statement from the broker containing the transactional and
  19 holding information found in a broker confirmation slip or account statement, or
  20 such other documentation as is deemed adequate by Lead Counsel or the Claims
  21 Administrator; (c) if the person executing the Claim Form is acting in a
  22 representative capacity, a certification of his, her or its current authority to act on
  23 behalf of the Settlement Class Member must be included in the Claim Form to the
  24 satisfaction of Lead Counsel or the Claims Administrator; and (d) the Claim Form
  25 must be complete and contain no material deletions or modifications of any of the
  26 printed matter contained therein and must be signed under penalty of perjury.
  27          13.   Any Settlement Class Member that does not timely and validly submit
  28 a Claim Form or whose Claim is not otherwise approved by the Court: (a) shall be


                                                 7
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 48 of 114 Page ID
                                   #:3319



   1 deemed to have waived his, her or its right to share in the Net Settlement Fund;
   2 (b) shall be forever barred from participating in any distributions therefrom; (c) shall
   3 be bound by the provisions of the Stipulation and the Settlement and all
   4 proceedings, determinations, orders and judgments in the Action relating thereto,
   5 including, without limitation, the Judgment or Alternate Judgment, if applicable, and
   6 the Releases provided for therein, whether favorable or unfavorable to the
   7 Settlement Class; and (d) shall be forever barred from commencing, maintaining or
   8 prosecuting any of the Released Plaintiffs’ Claims against each and all of the
   9 Defendants’ Releasees, as more fully described in the Stipulation and Notice.
  10 Notwithstanding the foregoing, late Claim Forms may be accepted for processing as
  11 set forth in paragraph 11 above.
  12        14.    Any member of the Settlement Class who wishes to exclude himself,
  13 herself or itself from the Settlement Class must request exclusion in writing within
  14 the time and in the manner set forth in the Notice, which shall provide that: (a) any
  15 such request for exclusion from the Settlement Class must be mailed or delivered
  16 such that it is received no later than twenty-one (21) calendar days prior to the
  17 Settlement Hearing, to: Mild v. PPG Industries, Inc. et al., EXCLUSIONS, c/o JND
  18 Legal Administration, P.O. Box 91316, Seattle, WA 98111-9416, and (b) each
  19 request for exclusion must (i) state the name, address, and telephone number of the
  20 person or entity requesting exclusion, and in the case of entities, the name and
  21 telephone number of the appropriate contact person; (ii) state that such person or
  22 entity “requests exclusion from the Settlement Class in Mild v. PPG Industries,
  23 Inc.et al., Case No.: 2:18-cv-04231”; (iii) state the number of shares of PPG
  24 common stock that the person or entity requesting exclusion purchased/acquired
  25 and/or sold during the Settlement Class Period, as well as the dates and prices of
  26 each such purchase/acquisition and sale; and (iv) be signed by the person or entity
  27 requesting exclusion or an authorized representative. A request for exclusion shall
  28


                                                 8
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 49 of 114 Page ID
                                   #:3320



   1 not be effective unless it provides all the required information and is received within
   2 the time stated above, or is otherwise accepted by the Court.
   3        15.    Any person or entity who or which timely and validly requests
   4 exclusion in compliance with the terms stated in this Order and is excluded from the
   5 Settlement Class shall not be a Settlement Class Member, shall not be bound by the
   6 terms of the Settlement or any orders or judgments in the Action and shall not
   7 receive any payment out of the Net Settlement Fund.
   8        16.    Any Settlement Class Member who or which does not timely and
   9 validly request exclusion from the Settlement Class in the manner stated in this
  10 Order: (a) shall be deemed to have waived his, her or its right to be excluded from
  11 the Settlement Class; (b) shall be forever barred from requesting exclusion from the
  12 Settlement Class in this or any other proceeding; (c) shall be bound by the
  13 provisions of the Stipulation and Settlement and all proceedings, determinations,
  14 orders and judgments in the Action, including, but not limited to, the Judgment or
  15 Alternate Judgment, if applicable, and the Releases provided for therein, whether
  16 favorable or unfavorable to the Settlement Class; and (d) shall be forever barred
  17 from commencing, maintaining or prosecuting any of the Released Plaintiffs’
  18 Claims against any of the Defendants’ Releasees, as more fully described in the
  19 Stipulation and Notice.
  20        17.    Any Settlement Class Member who does not request exclusion from the
  21 Settlement Class may enter an appearance in the Action, at his, her or its own
  22 expense, individually or through counsel of his, her or its own choice, by filing with
  23 the Clerk of Court and delivering a notice of appearance to both Lead Counsel and
  24 Defendants’ Counsel, at the addresses set forth in paragraph 18 below, such that it is
  25 received no later than twenty-one (21) calendar days prior to the Settlement
  26 Hearing, or as the Court may otherwise direct. Any Settlement Class Member who
  27 does not enter an appearance will be represented by Lead Counsel.
  28


                                                9
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 50 of 114 Page ID
                                   #:3321



   1        18.   Any Settlement Class Member who does not request exclusion from the
   2 Settlement Class may file a written objection to the proposed Settlement, the
   3 proposed Plan of Allocation, and/or Lead Counsel’s motion for an award of
   4 attorneys’ fees and reimbursement of Litigation Expenses and appear and show
   5 cause, if he, she or it has any cause, why the proposed Settlement, the proposed Plan
   6 of Allocation and/or Lead Counsel’s motion for attorneys’ fees and reimbursement
   7 of Litigation Expenses should not be approved; provided, however, that no
   8 Settlement Class Member shall be heard or entitled to contest the approval of the
   9 terms and conditions of the proposed Settlement, the proposed Plan of Allocation
  10 and/or the motion for attorneys’ fees and reimbursement of Litigation Expenses
  11 unless that person or entity has filed a written objection with the Court and served
  12 copies of such objection on Lead Counsel and Defendants’ Counsel at the addresses
  13 set forth below such that they are received no later than twenty-one (21) calendar
  14 days prior to the Settlement Hearing.
  15               Lead Counsel                        Defendants’ Counsel
  16      Glancy Prongay & Murray LLP                       Dechert LLP
  17          Leanne H. Solish, Esq.                  Andrew J. Levander, Esq.
        1925 Century Park East, Suite 2100             Michael L. Kichline, Esq.
  18         Los Angeles, CA 90067                        2929 Arch Street
  19                                                   Philadelphia, PA 19104

  20                                                           -AND-
  21                                                    Ropes & Gray LLP
  22                                                   Anne Johnson Palmer
                                                     Three Embarcadero Center
  23                                                          Suite 300
                                                     San Francisco, CA 94111
  24
  25        19.   Any objections, filings and other submissions by the objecting
  26 Settlement Class Member: (a) must state the name, address, and telephone number
  27 of the person or entity objecting and must be signed by the objector; (b) must state
  28 whether the objector is represented by counsel and, if so, the name, address, and


                                               10
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 51 of 114 Page ID
                                   #:3322



   1 telephone number of the objector’s counsel; (c) must contain a statement of the
   2 Settlement Class Member’s objection or objections, whether the objection or
   3 objections apply only to the objector, to a specific subset of the Settlement Class, or
   4 to the entire Settlement Class, and the specific reasons for each objection, including
   5 any legal and evidentiary support the Settlement Class Member wishes to bring to
   6 the Court’s attention; and (d) must include documents sufficient to prove
   7 membership in the Settlement Class, including the number of shares of PPG
   8 common stock that the objecting Settlement Class Member purchased/acquired
   9 and/or sold during the Settlement Class Period, as well as the dates and prices of
  10 each such purchase/acquisition and sale. Documentation establishing membership
  11 in the Class must consist of copies of brokerage confirmation slips or monthly
  12 brokerage account statements, or an authorized statement from the objector’s broker
  13 containing the transactional and holding information found in a broker confirmation
  14 slip or account statement. Objectors who enter an appearance and desire to present
  15 evidence at the Settlement Hearing in support of their objection must include in their
  16 written objection or notice of appearance the identity of any witnesses they may call
  17 to testify and any exhibits they intend to introduce into evidence at the hearing.
  18         20.   Any Settlement Class Member who or which does not make his, her or
  19 its objection in the manner provided herein shall be deemed to have waived his, her
  20 or its right to object to any aspect of the proposed Settlement, the proposed Plan of
  21 Allocation, and Lead Counsel’s motion for an award of attorneys’ fees and
  22 reimbursement of Litigation Expenses and shall be forever barred and foreclosed
  23 from objecting to the fairness, reasonableness or adequacy of the Settlement, the
  24 Plan of Allocation or the requested attorneys’ fees and Litigation Expenses, or from
  25 otherwise being heard concerning the Settlement, the Plan of Allocation or the
  26 requested attorneys’ fees and Litigation Expenses in this or any other proceeding.
  27         21.   Until otherwise ordered by the Court, the Court stays all proceedings in
  28 the Action other than proceedings necessary to carry out or enforce the terms and


                                                11
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 52 of 114 Page ID
                                   #:3323



   1 conditions of the Stipulation. Pending final determination of whether the Settlement
   2 should be approved, the Court bars and enjoins Lead Plaintiff, and all other
   3 members of the Settlement Class, from commencing or prosecuting any and all of
   4 the Released Plaintiffs’ Claims against each and all of the Defendants’ Releasees.
   5        22.    All reasonable costs incurred in identifying Settlement Class Members
   6 and notifying them of the Settlement as well as in administering the Settlement shall
   7 be paid as set forth in the Stipulation without further order of the Court.
   8        23.    The contents of the Settlement Fund held by Huntington National Bank
   9 (which the Court approves as the Escrow Agent), shall be deemed and considered to
  10 be in custodia legis of the Court, and shall remain subject to the jurisdiction of the
  11 Court, until such time as they shall be distributed pursuant to the Stipulation and/or
  12 further order(s) of the Court.
  13        24.    Lead Counsel is authorized and directed to prepare any tax returns and
  14 any other tax reporting form for or in respect to the Settlement Fund, to pay from the
  15 Settlement Fund any Taxes owed with respect to the Settlement Fund, and to
  16 otherwise perform all obligations with respect to Taxes and any reporting or filings
  17 in respect thereof without further order of the Court in a manner consistent with the
  18 provisions of the Stipulation.
  19        25.    If the Settlement is terminated as provided in the Stipulation, the
  20 Settlement is not approved, or the Effective Date of the Settlement otherwise fails to
  21 occur, this Order shall be vacated, rendered null and void and be of no further force
  22 and effect, except as otherwise provided by the Stipulation, and this Order shall be
  23 without prejudice to the rights of Lead Plaintiff, the other Settlement Class Members
  24 and Defendants, and the Parties shall revert to their respective positions in the
  25 Action as of the date and time immediately prior to the execution of the Term Sheet
  26 on May 8, 2019, as provided in the Stipulation.
  27        26.    Neither this Order, the Term Sheet, the Stipulation (whether or not
  28 consummated), including the exhibits thereto and the Plan of Allocation contained


                                                12
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 53 of 114 Page ID
                                   #:3324



   1 therein (or any other plan of allocation that may be approved by the Court), the
   2 negotiations leading to the execution of the Term Sheet and the Stipulation, nor any
   3 proceedings taken pursuant to or in connection with the Term Sheet, the Stipulation
   4 and/or approval of the Settlement (including any arguments proffered in connection
   5 therewith):    (a) shall be offered against any of the Defendants’ Releasees as
   6 evidence of, or construed as, or deemed to be evidence of any presumption,
   7 concession, or admission by any of the Defendants’ Releasees with respect to the
   8 truth of any fact alleged by Lead Plaintiff or the validity of any claim that was or
   9 could have been asserted or the deficiency of any defense that has been or could
  10 have been asserted in this Action or in any other litigation, or of any liability,
  11 negligence, fault, or other wrongdoing of any kind of any of the Defendants’
  12 Releasees or in any way referred to for any other reason as against any of the
  13 Defendants’ Releasees, in any civil, criminal or administrative action or proceeding,
  14 other than such proceedings as may be necessary to effectuate the provisions of the
  15 Stipulation; (b) shall be offered against any of the Plaintiffs’ Releasees, as evidence
  16 of, or construed as, or deemed to be evidence of any presumption, concession or
  17 admission by any of the Plaintiffs’ Releasees that any of their claims are without
  18 merit, that any of the Defendants’ Releasees had meritorious defenses, or that
  19 damages recoverable under the Complaint would not have exceeded the Settlement
  20 Amount or with respect to any liability, negligence, fault or wrongdoing of any kind,
  21 or in any way referred to for any other reason as against any of the Plaintiffs’
  22 Releasees, in any civil, criminal or administrative action or proceeding, other than
  23 such proceedings as may be necessary to effectuate the provisions of the Stipulation;
  24 or (c) shall be construed against any of the Releasees as an admission, concession,
  25 or presumption that the consideration to be given under the Settlement represents the
  26 amount which could be or would have been recovered after trial; provided, however,
  27 that if the Stipulation is approved by the Court, the Parties and the Releasees and
  28


                                                13
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 54 of 114 Page ID
                                   #:3325



   1 their respective counsel may refer to it to effectuate the protections from liability
   2 granted thereunder or otherwise to enforce the terms of the Settlement.
   3        27.   Lead Counsel shall file and serve the opening papers in support of the
   4 proposed Settlement, the Plan of Allocation, and Lead Counsel’s motion for an
   5 award of attorneys’ fees and reimbursement of Litigation Expenses no later than
   6 thirty-five (35) calendar days prior to the Settlement Hearing; and reply papers, if
   7 any, shall be filed and served no later than seven (7) calendar days prior to the
   8 Settlement Hearing.
   9        28.   The Court retains jurisdiction to consider all further applications arising
  10 out of or connected with the proposed Settlement.
  11 SO ORDERED this _________ day of __________________, 2019.
  12
  13
                                        ________________________________________
  14                                           The Honorable R. Gary Klausner
                                                 United States District Judge
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28


                                               14
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 55 of 114 Page ID
                                   #:3326




                           EXHIBIT A-1
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 56 of 114 Page ID
                                   #:3327


                                                                             Exhibit A-1
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


      TREVOR MILD, Individually
      and on Behalf of All Others Similarly      Case No.: 2:18-cv-04231-RGK-JEM
      Situated,
                           Plaintiff,            Honorable R. Gary Klausner
                    v.

      PPG INDUSTRIES, INC., MICHAEL
      H. MCGARRY, VINCENT J.
      MORALES, and MARK C. KELLY,

                           Defendants.


         NOTICE OF (I) PENDENCY OF CLASS ACTION AND PROPOSED
          SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING; AND
           (III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES AND
                  REIMBURSEMENT OF LITIGATION EXPENSES

  A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

  NOTICE OF PENDENCY OF CLASS ACTION: Please be advised that your rights may
  be affected by the above-captioned securities class action (the “Action”) pending in
  the United States District Court for the Central District of California (the “Court”),
  if, during the period between January 19, 2017 and May 10, 2018, inclusive (the
  “Settlement Class Period”), you purchased or otherwise acquired shares of PPG
  Industries, Inc. (“PPG” or the “Company”) common stock and were damaged
  thereby.1

  NOTICE OF SETTLEMENT: Please also be advised that the Court-appointed Lead
  Plaintiff, Joe Cammarata (“Lead Plaintiff”), on behalf of himself and the

  1
    All capitalized terms used in this Notice that are not otherwise defined herein
  shall have the meanings ascribed to them in the Stipulation and Agreement of
  Settlement dated June 1, 2019 (the “Stipulation”), which is available at
  www.ppgindustriessecuritieslitigation.com.
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 57 of 114 Page ID
                                   #:3328


  Settlement Class (as defined in ¶ 23 below), have reached a proposed settlement of
  the Action for $25,000,000 in cash that, if approved, will resolve all claims in the
  Action (the “Settlement”).
  PLEASE READ THIS NOTICE CAREFULLY. This Notice explains
  important rights you may have, including the possible receipt of cash from the
  Settlement. If you are a member of the Settlement Class, your legal rights will
  be affected whether or not you act.
  If you have any questions about this Notice, the proposed Settlement, or your
  eligibility to participate in the Settlement, please DO NOT contact PPG, any
  other Defendants in the Action, or their counsel. All questions should be
  directed to Lead Counsel or the Claims Administrator (see ¶ 83 below).
    1. Description of the Action and the Settlement Class: This Notice relates
  to a proposed Settlement of claims in a pending securities class action brought by
  investors alleging, among other things, that defendants PPG Industries, Inc.
  (“PPG”), Michael H. McGarry (“McGarry”) and Vincent J. Morales (“Morales”)
  (collectively, with PPG, the “PPG Defendants”), and Mark C. Kelly (“Kelly”)
  (collectively, with the PPG Defendants, the “Defendants”; and together with Lead
  Plaintiff, the “Parties”) violated the federal securities laws by making false and
  misleading statements regarding PPG. A more detailed description of the Action is
  set forth in paragraphs 11-22 below. The proposed Settlement, if approved by the
  Court, will settle claims of the Settlement Class, as defined in paragraph 23 below.
    2. Statement of the Settlement Class’s Recovery: Subject to Court approval,
  Lead Plaintiff, on behalf of himself and the Settlement Class, has agreed to settle
  the Action in exchange for a settlement payment of $25,000,000 in cash (the
  “Settlement Amount”) to be deposited into an escrow account. The Net Settlement
  Fund (i.e., the Settlement Amount plus any and all interest earned thereon (the
  “Settlement Fund”) less (a) any Taxes, (b) any Notice and Administration Costs,
  (c) any Litigation Expenses awarded by the Court, and (d) any attorneys’ fees
  awarded by the Court) will be distributed in accordance with a plan of allocation
  that is approved by the Court, which will determine how the Net Settlement Fund
  shall be allocated among members of the Settlement Class. The proposed plan of
  allocation (the “Plan of Allocation”) is set forth on pages 15-22 below.
    3. Estimate of Average Amount of Recovery Per Share: Based on Lead
  Plaintiff’s damages expert’s estimate of the number of shares of PPG common
  stock purchased during the Settlement Class Period that may have been affected by
  the conduct at issue in the Action and assuming that all Settlement Class Members
  elect to participate in the Settlement, the estimated average recovery (before the
  deduction of any Court-approved fees, expenses and costs as described herein) per

                                           2
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 58 of 114 Page ID
                                   #:3329


  eligible security is $0.338. Settlement Class Members should note, however, that
  the foregoing average recovery per share is only an estimate. Some Settlement
  Class Members may recover more or less than this estimated amount depending
  on, among other factors, the number of shares of PPG common stock Settlement
  Class Members purchased/acquired and sold during the Settlement Class Period
  and the total number of valid Claim Forms submitted. Distributions to Settlement
  Class Members will be made based on the Plan of Allocation set forth herein (see
  pages 15-22 below) or such other plan of allocation as may be ordered by the
  Court.
    4. Average Amount of Damages Per Share: The Parties do not agree on the
  average amount of damages per share that would be recoverable if Lead Plaintiff
  were to prevail in the Action. Among other things, Defendants do not agree with
  the assertion that they violated the federal securities laws or that any damages were
  suffered by any members of the Settlement Class as a result of their conduct.
    5. Attorneys’ Fees and Expenses Sought: Lead Counsel, which has been
  prosecuting the Action on a wholly contingent basis since filing the motion for
  appointment of Joe Cammarata as Lead Plaintiff and approval as Lead Counsel in
  July 2018, has not received any payment of attorneys’ fees for their representation
  of the Settlement Class and has advanced the funds to pay expenses necessarily
  incurred to prosecute this Action. Court-appointed Lead Counsel, Glancy Prongay
  & Murray LLP, will apply to the Court for an award of attorneys’ fees in an
  amount not to exceed 27% of the Settlement Fund. In addition, Lead Counsel will
  apply for reimbursement of Litigation Expenses paid or incurred in connection
  with the institution, prosecution ,and resolution of the claims against the
  Defendants, in an amount not to exceed $735,000, which may include an
  application for reimbursement of the reasonable costs and expenses incurred by
  Lead Plaintiff directly related to his representation of the Settlement Class. Any
  fees and expenses awarded by the Court will be paid from the Settlement Fund.
  Settlement Class Members are not personally liable for any such fees or expenses.
  The estimate of the average cost per affected share of PPG common stock, if the
  Court approves Lead Counsel’s fee and expense application, is $0.10 per eligible
  share.
   6. Identification of Attorneys’ Representatives: Lead Plaintiff and the
  Settlement Class are represented by Leanne H. Solish, Esq. of Glancy Prongay &
  Murray LLP, 1925 Century Park East, Suite 2100, Los Angeles, CA 90067, (888)
  773-9224, settlements@glancylaw.com.
    7. Reasons for the Settlement: Lead Plaintiff’s principal reason for entering
  into the Settlement is the substantial immediate cash benefit for the Settlement

                                           3
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 59 of 114 Page ID
                                   #:3330


  Class without the risk or the delays inherent in further litigation. Moreover, the
  substantial cash benefit provided under the Settlement must be considered against
  the significant risk that a smaller recovery – or indeed no recovery at all – might be
  achieved after contested motions, a trial of the Action, and the likely appeals that
  would follow a trial. This process could be expected to last several years.
  Defendants, who deny all allegations of wrongdoing or liability whatsoever, are
  entering into the Settlement solely to eliminate the uncertainty, burden, and
  expense of further protracted litigation.

       YOUR LEGAL RIGHTS AND OPTIONS IN THE SETTLEMENT:
  SUBMIT A CLAIM                 This is the only way to be eligible to receive a
  FORM POSTMARKED                payment from the Settlement Fund. If you are a
  NO LATER THAN                  Settlement Class Member and you remain in the
  _____________, 2019.           Settlement Class, you will be bound by the
                                 Settlement as approved by the Court and you will
                                 give up any Released Plaintiffs’ Claims (defined in
                                 ¶ 32 below) that you have against Defendants and
                                 the other Defendants’ Releasees (defined in ¶ 33
                                 below), so it is in your interest to submit a Claim
                                 Form.
  EXCLUDE YOURSELF               If you exclude yourself from the Settlement Class,
  FROM THE                       you will not be eligible to receive any payment from
  SETTLEMENT CLASS               the Settlement Fund. This is the only option that
  BY SUBMITTING A                allows you ever to be part of any other current or
  WRITTEN REQUEST                future lawsuit against any of the Defendants or the
  FOR EXCLUSION SO               other Defendants’ Releasees concerning the
  THAT IT IS RECEIVED            Released Plaintiffs’ Claims.
  NO LATER THAN
  _____________, 2019.
  OBJECT TO THE                  If you do not like the proposed Settlement, the
  SETTLEMENT BY                  proposed Plan of Allocation, or the request for
  SUBMITTING A                   attorneys’ fees and reimbursement of Litigation
  WRITTEN OBJECTION              Expenses, you may write to the Court and explain
  SO THAT IT IS                  why you do not like them. You cannot object to the
  RECEIVED NO LATER              Settlement, the Plan of Allocation, or the fee and
  THAN _____________,            expense request unless you are a Settlement Class
  2019.                          Member and do not exclude yourself from the
                                 Settlement Class.


                                            4
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 60 of 114 Page ID
                                   #:3331



  GO TO A HEARING ON         Filing a written objection and notice of intention to
  _____________, 2019 AT     appear by _____________, 2019 allows you to
  __:__ __.M., AND FILE      speak in Court, at the discretion of the Court, about
  A NOTICE OF                the fairness of the proposed Settlement, the Plan of
  INTENTION TO               Allocation, and/or the request for attorneys’ fees and
  APPEAR SO THAT IT          reimbursement of Litigation Expenses. If you
  IS RECEIVED NO             submit a written objection, you may (but you do not
  LATER THAN                 have to) attend the hearing and, at the discretion of
  _____________, 2019.       the Court, speak to the Court about your objection.
  DO NOTHING.                If you are a member of the Settlement Class and you
                             do not submit a valid Claim Form, you will not be
                             eligible to receive any payment from the Settlement
                             Fund. You will, however, remain a member of the
                             Settlement Class, which means that you give up your
                             right to sue about the claims that are resolved by the
                             Settlement (including the Released Plaintiffs’
                             Claims) and you will be bound by any judgments or
                             orders entered by the Court in the Action.


                      WHAT THIS NOTICE CONTAINS


  Why Did I Get This Notice?                                         Page 6
  What Is This Case About?                                           Page 6
  How Do I Know If I Am Affected By The Settlement?
    Who Is Included In The Settlement Class?                         Page 8
  What Are Lead Plaintiff’s Reasons For The Settlement?              Page 9
  What Might Happen If There Were No Settlement?                     Page 10
  How Are Settlement Class Members Affected By The Action
   And The Settlement?                                               Page 10
  How Do I Participate In The Settlement? What Do I Need To Do?      Page 13
  How Much Will My Payment Be?                                       Page 14
  What Payment Are The Attorneys For The Settlement Class Seeking?
   How Will The Lawyers Be Paid?                                     Page 22
  What If I Do Not Want To Be A Member Of The Settlement Class?
    How Do I Exclude Myself?                                          Page 23



                                        5
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 61 of 114 Page ID
                                   #:3332


  When And Where Will The Court Decide Whether To Approve The
    Settlement? Do I Have To Come To The Hearing? May I Speak
    At The Hearing If I Don’t Like The Settlement?            Page 24
  What If I Bought Shares On Someone Else’s Behalf?           Page 26
  Can I See The Court File?
     Whom Should I Contact If I Have Questions?               Page 27

                         WHY DID I GET THIS NOTICE?

    8. The Court directed that this Notice be mailed to you because you or
  someone in your family or an investment account for which you serve as a
  custodian may have purchased or otherwise acquired one or more shares of PPG
  common stock during the Settlement Class Period. The Court has directed us to
  send you this Notice because, as a potential Settlement Class Member, you have a
  right to know about your options before the Court rules on the proposed
  Settlement. Additionally, you have the right to understand how this class action
  lawsuit may generally affect your legal rights. If the Court approves the
  Settlement, and the Plan of Allocation (or some other plan of allocation), the
  claims administrator selected by Lead Plaintiff and approved by the Court will
  make payments pursuant to the Settlement after any objections and appeals are
  resolved.
    9. The purpose of this Notice is to inform you of the existence of this case, that
  it is a class action, how you might be affected, and how to exclude yourself from
  the Settlement Class if you wish to do so. It is also being sent to inform you of the
  terms of the proposed Settlement, and of a hearing to be held by the Court to
  consider the fairness, reasonableness, and adequacy of the Settlement, the proposed
  Plan of Allocation and the motion by Lead Counsel for an award of attorneys’ fees
  and reimbursement of Litigation Expenses (the “Settlement Hearing”). See
  paragraph 74 below for details about the Settlement Hearing, including the date
  and location of the hearing.
    10. The issuance of this Notice is not an expression of any opinion by the Court
  concerning the merits of any claim in the Action, and the Court still has to decide
  whether to approve the Settlement. If the Court approves the Settlement and a plan
  of allocation, then payments to Authorized Claimants will be made after any
  appeals are resolved and after the completion of all claims processing. Please be
  patient, as this process can take some time to complete.




                                           6
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 62 of 114 Page ID
                                   #:3333



                          WHAT IS THIS CASE ABOUT?

   11. PPG is a Fortune 500 company headquartered in Pittsburgh, Pennsylvania,
  and is a global supplier of paints, coatings, and specialty materials.
    12. The Action was filed on May 20, 2018, in the United States District Court
  for the Central District of California, styled Mild v. PPG Industries, Inc.et al., Case
  No.: 2:18-cv-04231.
   13. By Order dated August 27, 2018, the Court appointed Joe Cammarata Lead
  Plaintiff in the Action; and approved Lead Plaintiff’s selection of Glancy Prongay
  & Murray LLP as Lead Counsel for the putative class.
    14. On September 21, 2018, Lead Plaintiff filed and served his Amended Class
  Action Complaint for Violations of the Federal Securities Laws (the “Complaint”)
  asserting claims against: (a) defendants PPG and Kelly under Section 10(b) of the
  Securities Exchange Act of 1934 (the “Exchange Act”) and Rule 10b-5
  promulgated thereunder; and (b) defendants McGarry, Morales, and Kelly under
  Section 20(a) of the Exchange Act. Among other things, the Complaint alleges
  that violations of PPG’s accounting policies and procedures caused material
  misstatements in PPG’s financial reporting. The Complaint further alleged that the
  price of PPG’s common stock was artificially inflated as a result of Defendants’
  allegedly false and misleading statements, and declined when the truth was
  revealed.
   15. On October 5, 2018, the PPG Defendants and Defendant Kelly each filed a
  motion to dismiss the Complaint. On October 22, 2018, Lead Plaintiff filed his
  papers in opposition and, on November 5, 2018, the PPG Defendants and
  Defendant Kelly filed reply papers. On December 21, 2018, the Court entered its
  Order denying Defendants’ motions to dismiss the Complaint.
   16. On January 4, 2019, the PPG Defendants and Defendant Kelly each filed
  answers to the Complaint.
   17. With the automatic stay of discovery imposed by the Private Securities
  Litigation Reform Act of 1995 (“PSLRA”) having been lifted following the denial
  of the motions to dismiss, the Parties exchanged initial disclosures on January 25,
  2019, and commenced fact discovery.
    18. On March 8, 2019, Lead Plaintiff filed his motion for class certification,
  together with the expert report of Dr. David Tabak of NERA Economic Consulting
  regarding market efficiency. Defendants opposed class certification, and the
  motion for class certification was fully briefed on April 8, 2019.


                                            7
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 63 of 114 Page ID
                                   #:3334


    19. On April 22, 2019, Lead Counsel and Defendants’ Counsel met with former
  United States District Court Judge Layn R. Phillips, a highly experienced, neutral
  mediator, who presided over a full-day mediation session between the Parties in
  New York. In advance of the mediation session, the Parties each submitted and
  exchanged detailed mediation statements and exhibits, that addressed, among other
  things, issues related to liability and damages. The session ended without an
  agreement to settle. However, Judge Phillips informed the parties that he would be
  making a mediator’s proposal. Shortly thereafter, Judge Phillips presented a
  mediator’s recommendation that the Action be settled for $25,000,000, and
  undertook to conduct further discussions with the Parties. The Parties thereafter
  accepted the mediator’s proposal and agreed to settle the Action for $25,000,000.
    20. Based on the investigation, prosecution, and mediation of the case, and the
  review of hundreds of thousands of pages of documents produced by Defendants,
  Lead Plaintiff and Lead Counsel have concluded that the terms and conditions of
  this Stipulation are fair, reasonable, and adequate to Lead Plaintiff and other
  Settlement Class Members, and in their best interests. Based on Lead Plaintiff’s
  direct oversight of the prosecution of this matter and with the advice of his counsel,
  Lead Plaintiff has agreed to settle and release the claims raised in the Action
  pursuant to the terms and provisions of the Stipulation, after considering, among
  other things, (a) the substantial financial benefit that Lead Plaintiff and the other
  members of the Settlement Class will receive under the proposed Settlement; and
  (b) the significant risks and costs of continued litigation and trial.
    21. Defendants are entering into the Stipulation solely to eliminate the
  uncertainty, burden, and expense of further protracted litigation. Each of the
  Defendants denies any liability or wrongdoing, and the Stipulation shall in no
  event be construed or deemed to be evidence of or an admission or concession on
  the part of any of the Defendants, or any other of the Defendants’ Releasees
  (defined in ¶ 33 below), with respect to any claim or allegation of any fault or
  liability or wrongdoing or damage whatsoever, or any infirmity in the defenses that
  the Defendants have, or could have, asserted. Similarly, the Stipulation shall in no
  event be construed or deemed to be evidence of or an admission or concession on
  the part of any Lead Plaintiff of any infirmity in any of the claims asserted in the
  Action, or an admission or concession that any of the Defendants’ defenses to
  liability had any merit.
    22. On _____________, 2019, the Court preliminarily approved the Settlement,
  authorized this Notice to be disseminated to potential Settlement Class Members,
  and scheduled the Settlement Hearing to consider whether to grant final approval
  to the Settlement.


                                            8
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 64 of 114 Page ID
                                   #:3335



      HOW DO I KNOW IF I AM AFFECTED BY THE SETTLEMENT?
          WHO IS INCLUDED IN THE SETTLEMENT CLASS?

   23. If you are a member of the Settlement Class, you are subject to the
  Settlement, unless you timely request to be excluded. The Settlement Class
  consists of:
        all persons and entities who or which purchased or otherwise acquired
        PPG common stock between January 19, 2017 and May 10, 2018,
        inclusive (the “Settlement Class Period”) and who were damaged
        thereby.
  Excluded from the Settlement Class are Defendants; members of the Immediate
  Family of each of the Individual Defendants; the current and former Officers
  and/or directors of PPG; any person, firm, trust, corporation, Officer, director or
  other individual or entity in which any Defendant has a controlling interest or
  which is related to or affiliated with any of the Defendants; and the legal
  representatives, agents, affiliates, heirs, successors-in-interest or assigns of any
  such excluded party. Also excluded from the Settlement Class are any persons or
  entities who or which exclude themselves by submitting a request for exclusion in
  accordance with the requirements set forth in this Notice. See “What If I Do Not
  Want To Be A Member Of The Settlement Class? How Do I Exclude Myself,” on
  page 23 below.
  PLEASE NOTE: RECEIPT OF THIS NOTICE DOES NOT MEAN THAT
  YOU ARE A SETTLEMENT CLASS MEMBER OR THAT YOU WILL BE
  ENTITLED TO RECEIVE PROCEEDS FROM THE SETTLEMENT. IF
  YOU ARE A SETTLEMENT CLASS MEMBER AND YOU WISH TO BE
  ELIGIBLE TO PARTICIPATE IN THE DISTRIBUTION OF PROCEEDS
  FROM THE SETTLEMENT, YOU ARE REQUIRED TO SUBMIT THE
  CLAIM FORM THAT IS BEING DISTRIBUTED WITH THIS NOTICE
  AND THE REQUIRED SUPPORTING DOCUMENTATION AS SET
  FORTH THEREIN POSTMARKED NO LATER THAN _______________,
  2019.

   WHAT ARE LEAD PLAINTIFF’S REASONS FOR THE SETTLEMENT?

  24. While Lead Plaintiff and Lead Counsel believe that the claims asserted
  against Defendants in the Action have merit, they recognize the expense and length
  of continued proceedings necessary to pursue their claims against Defendants
  through motions, trial, and appeals, as well as the very substantial hurdles they
  would have to overcome to establish liability and damages. Lead Plaintiff and
                                           9
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 65 of 114 Page ID
                                   #:3336


  Lead Counsel recognize that Defendants have numerous potential defenses that
  could preclude recovery. For example, Defendants would have, and have, asserted
  that the statements by Defendants that Lead Plaintiff challenges were not
  materially false and misleading, and that, even if they were, the statements were
  not made with the state of mind required to support the claims alleged. Even if the
  hurdles to establishing liability were overcome, the amount of damages that could
  be attributed to the allegedly false statements would be hotly contested. Lead
  Plaintiff would have to prevail at several stages, including class certification,
  summary judgment, trial, and appeal. There was a very significant risk that, absent
  the Settlement, Lead Plaintiff and the Settlement Class would recover nothing at all
  in the Action.

    25. In light of these risks, the amount of the Settlement and the immediacy of
  recovery to the Settlement Class, Lead Plaintiff and Lead Counsel believe that the
  proposed Settlement is fair, reasonable, and adequate, and in the best interests of
  the Settlement Class. Lead Plaintiff and Lead Counsel believe that the Settlement
  provides a substantial benefit to the Settlement Class, namely $25,000,000 in cash
  (less the various deductions described in this Notice), as compared to the risk that
  the claims in the Action would produce a smaller recovery, or no recovery, after
  summary judgment, trial and appeals, possibly years in the future.
   26. Defendants have denied the claims asserted against them in the Action and
  deny having engaged in any wrongdoing or violation of law of any kind
  whatsoever. Defendants have agreed to the Settlement solely to eliminate the
  burden and expense of continued litigation. Accordingly, the Settlement may not
  be construed as an admission of any wrongdoing by Defendants.

       WHAT MIGHT HAPPEN IF THERE WERE NO SETTLEMENT?

    27. If there were no Settlement and Lead Plaintiff failed to establish any
  essential legal or factual element of his claims against Defendants, neither Lead
  Plaintiff nor the other members of the Settlement Class would recover anything
  from Defendants. Also, if Defendants were successful in proving any of their
  defenses, either at summary judgment, at trial or on appeal, the Settlement Class
  could recover substantially less than the amount provided in the Settlement, or
  nothing at all.




                                          10
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 66 of 114 Page ID
                                   #:3337



          HOW ARE SETTLEMENT CLASS MEMBERS AFFECTED
              BY THE ACTION AND THE SETTLEMENT?

    28. As a Settlement Class Member, you are represented by Lead Plaintiff and
  Lead Counsel, unless you enter an appearance through counsel of your own choice
  at your own expense. You are not required to retain your own counsel, but if you
  choose to do so, such counsel must file a notice of appearance on your behalf and
  must serve copies of his or her appearance on the attorneys listed in the section
  entitled, “When And Where Will The Court Decide Whether To Approve The
  Settlement?,” below.
    29. If you are a Settlement Class Member and do not wish to remain a
  Settlement Class Member, you may exclude yourself from the Settlement Class by
  following the instructions in the section entitled, “What If I Do Not Want To Be A
  Member Of The Settlement Class? How Do I Exclude Myself?,” below.
    30. If you are a Settlement Class Member and you wish to object to the
  Settlement, the Plan of Allocation, or Lead Counsel’s application for attorneys’
  fees and reimbursement of Litigation Expenses, and if you do not exclude yourself
  from the Settlement Class, you may present your objections by following the
  instructions in the section entitled, “When And Where Will The Court Decide
  Whether To Approve The Settlement?,” below.
    31. If you are a Settlement Class Member and you do not exclude yourself from
  the Settlement Class, you will be bound by any orders issued by the Court. If the
  Settlement is approved, the Court will enter a judgment (the “Judgment”). The
  Judgment will dismiss with prejudice the claims against Defendants and will
  provide that, upon the Effective Date of the Settlement, Lead Plaintiff and each of
  the other Settlement Class Members, on behalf of themselves, and their respective
  current and former officers, directors, agents, parents, spouses, heirs, executors,
  representatives, trustees, auditors, affiliates, subsidiaries, administrators,
  predecessors, successors, assigns, assignees, employees, attorneys, and any person
  or entity who claims by, through, or on behalf of the Lead Plaintiff or any
  Settlement Class Member in their capacities as such, will have fully, finally and
  forever compromised, settled, released, resolved, relinquished, waived and
  discharged each and every Released Plaintiffs’ Claim (as defined in ¶ 32 below)
  (including Unknown Claims, as defined below) against the Defendants and the
  other Defendants’ Releasees (as defined in ¶ 33 below), whether or not such
  Settlement Class Member executes and delivers the Claim Form or shares in the
  Net Settlement Fund, and shall forever be barred and enjoined from prosecuting


                                          11
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 67 of 114 Page ID
                                   #:3338


  any or all of the Released Plaintiffs’ Claims against any of the Defendants’
  Releasees.
    32. “Released Plaintiffs’ Claims” means any and all claims, rights, duties,
  controversies, obligations, demands, actions, debts, sums of money, suits,
  contracts, agreements, promises, damages, losses, judgments, liabilities,
  allegations, arguments, and causes of action of every nature and description,
  whether known claims or Unknown Claims (as defined below), whether arising
  under federal, state, local, common, statutory, administrative, or foreign law, or
  any other law, rule, or regulation, at law or in equity, whether class or individual in
  nature, whether fixed or contingent, whether accrued or unaccrued, whether
  liquidated or unliquidated, whether matured or unmatured, that were: (i) made in
  the Action; or (ii) could have asserted in any forum that arise out of or are based
  upon the allegations, transactions, facts, matters or occurrences, representations or
  omissions involved, set forth, or referred to in the Complaint and that relate to the
  purchase, acquisition, and sale of PPG common stock during the Settlement Class
  Period. Released Plaintiffs’ Claims do not include: (i) any claims relating to the
  enforcement of the Settlement; and (ii) any claims of any person or entity who or
  which submits a request for exclusion that is accepted by the Court.
    33. “Defendants’ Releasees” means Defendants and their current and former
  officers, directors, agents, parents, spouses, heirs, executors, representatives,
  trustees, auditors, affiliates, subsidiaries, successors, predecessors, assigns,
  assignees, employees, attorneys, insurers, reinsurers, and any person or entity who
  claims by, through, or on behalf of Defendants in their capacities as such.
    34. “Unknown Claims” means any Released Plaintiffs’ Claims which Lead
  Plaintiff or any other Settlement Class Member does not know or suspect to exist
  in his, her or its favor at the time of the release of such claims, and any Released
  Defendants’ Claims which any Defendant or any other Defendants’ Releasee does
  not know or suspect to exist in his, her, or its favor at the time of the release of
  such claims, which, if known by him, her or it, might have affected his, her or its
  decision(s) with respect to this Settlement. With respect to any and all Released
  Claims, the Parties stipulate and agree that, upon the Effective Date of the
  Settlement, Lead Plaintiff and Defendants shall expressly waive, and each of the
  other Settlement Class Members shall be deemed to have waived, and by operation
  of the Judgment or the Alternate Judgment, if applicable, shall have expressly
  waived, any and all provisions, rights, and benefits conferred by any law of any
  state or territory of the United States, or principle of common law or foreign law,
  which is similar, comparable, or equivalent to California Civil Code §1542, which
  provides:

                                            12
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 68 of 114 Page ID
                                   #:3339


        A general release does not extend to claims that the creditor or
        releasing party does not know or suspect to exist in his or her favor at
        the time of executing the release and that, if known by him or her,
        would have materially affected his or her settlement with the debtor or
        released party.
  Lead Plaintiff and Defendants acknowledge, and each of the other Settlement Class
  Members shall be deemed by operation of law to have acknowledged, that they
  may hereafter discover facts in addition to or different from those which he, she, it
  or their counsel now knows or believes to be true with respect to the subject matter
  of the Released Claims, but, upon the Effective Date of the Settlement, Lead
  Plaintiff and Defendants shall expressly settle and release, and each of the other
  Settlement Class Members shall be deemed to have, and by operation of the
  Judgment shall have, settled and released any and all Released Claims without
  regard to the subsequent discovery or existence of such different or additional
  facts. Lead Plaintiff and Defendants acknowledge, and each of the other
  Settlement Class Members shall be deemed by operation of law to have
  acknowledged, that the foregoing waiver was separately bargained for and a key
  element of the Settlement.

    35. The Judgment will also provide that, upon the Effective Date of the
  Settlement, Defendants, on behalf of themselves, and their respective officers,
  directors, agents, parents, spouses, heirs, executors, representatives, trustees,
  auditors, affiliates, subsidiaries, administrators, predecessors, successors, assigns,
  assignees, employees, attorneys, insurers, and any person or entity who claims by,
  through, or on behalf of Defendants in their capacities as such, will have fully,
  finally and forever compromised, settled, released, resolved, relinquished, waived
  and discharged each and every Released Defendants’ Claim (as defined in ¶ 36
  below) (including Unknown Claims) against Lead Plaintiff and the other Plaintiffs’
  Releasees (as defined in ¶ 37 below), and shall forever be barred and enjoined from
  prosecuting any or all of the Released Defendants’ Claims (including Unknown
  Claims) against any of the Plaintiffs’ Releasees.
    36. “Released Defendants’ Claims” means any and all claims, rights, duties,
  controversies, obligations, demands, actions, debts, sums of money, suits,
  contracts, agreements, promises, damages, losses, judgments, liabilities,
  allegations, arguments, and causes of action of every nature and description,
  whether known claims or Unknown Claims, whether arising under federal, state,
  local, common, statutory, administrative, or foreign law, or any other law, rule, or
  regulation, at law or in equity, whether class or individual in nature, whether fixed
  or contingent, whether accrued or unaccrued, whether liquidated or unliquidated,

                                           13
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 69 of 114 Page ID
                                   #:3340


  whether matured or unmatured, that arise out of or relate in any way to the
  institution, prosecution, or settlement of the claims asserted in the Action against
  Defendants. Released Defendants’ Claims do not include any claims relating to
  the enforcement of the Settlement or any claims against any person or entity who
  or which submits a request for exclusion from the Settlement Class that is accepted
  by the Court.
    37. “Plaintiffs’ Releasees” means Lead Plaintiff and his respective attorneys,
  and all other Settlement Class Members, and their respective current and former
  officers, directors, agents, parents, spouses, heirs, executors, representatives,
  trustees, auditors, affiliates, subsidiaries, successors, predecessors, assigns,
  assignees, employees, attorneys, and any person or entity who claims by, through,
  or on behalf of the Lead Plaintiff or any Settlement Class Member, in their
  capacities as such.

   HOW DO I PARTICIPATE IN THE SETTLEMENT? WHAT DO I NEED
                            TO DO?
  38. To be eligible for a payment from the proceeds of the Settlement, you must
  be a member of the Settlement Class and you must timely complete and return the
  Claim Form with adequate supporting documentation postmarked no later than
  _____________, 2019. A Claim Form is included with this Notice, or you may
  obtain one from the website maintained by the Claims Administrator for the
  Settlement, www.ppgindustriessecuritieslitigation.com, or you may request that a
  Claim Form be mailed to you by calling the Claims Administrator toll free at 1-
  833-759-2985. Please retain all records of your ownership of and transactions in
  PPG common stock, as they may be needed to document your Claim. If you
  request exclusion from the Settlement Class or do not submit a timely and valid
  Claim Form, you will not be eligible to share in the Net Settlement Fund.

                     HOW MUCH WILL MY PAYMENT BE?

   39. At this time, it is not possible to make any determination as to how much
  any individual Settlement Class Member may receive from the Settlement.
    40. Pursuant to the Settlement, Defendants have agreed to cause to be paid
  twenty-five million dollars ($25,000,000) in cash. The Settlement Amount will be
  deposited into an escrow account. The Settlement Amount plus any interest earned
  thereon is referred to as the “Settlement Fund.” If the Settlement is approved by
  the Court and the Effective Date occurs, the “Net Settlement Fund” (that is, the
  Settlement Fund less (a) all federal, state and/or local taxes on any income earned
  by the Settlement Fund and the reasonable costs incurred in connection with
                                          14
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 70 of 114 Page ID
                                   #:3341


  determining the amount of and paying taxes owed by the Settlement Fund
  (including reasonable expenses of tax attorneys and accountants); (b) the costs and
  expenses incurred in connection with providing notice to Settlement Class
  Members and administering the Settlement on behalf of Settlement Class
  Members; and (c) any attorneys’ fees and Litigation Expenses awarded by the
  Court) will be distributed to Settlement Class Members who submit valid Claim
  Forms, in accordance with the proposed Plan of Allocation or such other plan of
  allocation as the Court may approve.
    41. The Net Settlement Fund will not be distributed unless and until the Court
  has approved the Settlement and a plan of allocation, and the time for any petition
  for rehearing, appeal or review, whether by certiorari or otherwise, has expired.
    42. Neither Defendants nor any other person or entity that paid any portion of
  the Settlement Amount on their behalf are entitled to get back any portion of the
  Settlement Fund once the Court’s order or judgment approving the Settlement
  becomes Final. Defendants shall not have any liability, obligation or responsibility
  for the administration of the Settlement, the disbursement of the Net Settlement
  Fund or the plan of allocation.
    43. Approval of the Settlement is independent from approval of a plan of
  allocation. Any determination with respect to a plan of allocation will not affect
  the Settlement, if approved.
    44. Unless the Court otherwise orders, any Settlement Class Member who fails
  to submit a Claim Form postmarked on or before _____________, 2019 shall be
  fully and forever barred from receiving payments pursuant to the Settlement, but
  will in all other respects remain a Settlement Class Member and be subject to the
  provisions of the Stipulation, including the terms of any Judgment entered and the
  releases given. This means that each Settlement Class Member releases the
  Released Plaintiffs’ Claims (as defined in ¶ 32 above) against the Defendants’
  Releasees (as defined in ¶ 33 above) and will be enjoined and prohibited from
  filing, prosecuting, or pursuing any of the Released Plaintiffs’ Claims against any
  of the Defendants’ Releasees whether or not such Settlement Class Member
  submits a Claim Form.
    45. Participants in and beneficiaries of a plan covered by ERISA (“ERISA
  Plan”) should NOT include any information relating to their transactions in PPG
  common stock held through the ERISA Plan in any Claim Form that they may
  submit in this Action. They should include ONLY those shares that they
  purchased or acquired outside of the ERISA Plan. Claims based on any ERISA
  Plan’s purchases or acquisitions of shares of PPG common stock during the
  Settlement Class Period may be made by the plan’s trustees. To the extent any of

                                          15
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 71 of 114 Page ID
                                   #:3342


  the Defendants or any of the other persons or entities excluded from the Settlement
  Class are participants in the ERISA Plan, such persons or entities shall not receive,
  either directly or indirectly, any portion of the recovery that may be obtained from
  the Settlement by the ERISA Plan.
   46. The Court has reserved jurisdiction to allow, disallow, or adjust on equitable
  grounds the Claim of any Settlement Class Member.
   47. Each Claimant shall be deemed to have submitted to the jurisdiction of the
  Court with respect to his, her or its Claim Form.
    48. Only Settlement Class Members, i.e., persons and entities who purchased or
  otherwise acquired shares of PPG common stock during the Settlement Class
  Period and were damaged as a result of such purchases or acquisitions, will be
  eligible to share in the distribution of the Net Settlement Fund. Persons and
  entities that are excluded from the Settlement Class by definition or that exclude
  themselves from the Settlement Class pursuant to request will not be eligible to
  receive a distribution from the Net Settlement Fund and should not submit Claim
  Forms. The only securities that are included in the Settlement are PPG common
  stock.
                       PROPOSED PLAN OF ALLOCATION
    49. The objective of the Plan of Allocation is to equitably distribute the
  Settlement proceeds to those Settlement Class Members who suffered economic
  losses as a proximate result of the alleged wrongdoing, as opposed to losses caused
  by market- or industry-wide factors, or company-specific factors unrelated to the
  alleged misrepresentations. The Claims Administrator shall determine each
  Authorized Claimant’s share of the Net Settlement Fund based upon the
  recognized loss formula (the “Recognized Loss”) described below.

  50. A Recognized Loss will be calculated for each share of PPG stock purchased
  or otherwise acquired during the Settlement Class Period. The calculation of
  Recognized Loss will depend upon several factors, including when shares of PPG
  stock were purchased or otherwise acquired during the Settlement Class Period,
  and in what amounts, and whether those shares were sold, and if sold, when they
  were sold, and for what amounts. The Recognized Loss is not intended to estimate
  the amount a Settlement Class Member might have been able to recover after a
  trial, nor to estimate the amount that will be paid to Authorized Claimants pursuant
  to the Settlement. The computations under the Plan of Allocation are only a
  method to weigh the claims of Authorized Claimants against one another for the
  purposes of making pro rata allocations of the Net Settlement Fund.


                                           16
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 72 of 114 Page ID
                                   #:3343


  51. The Plan of Allocation was created with the assistance of a consulting
  damages expert and reflects the assumption that the price of PPG stock was
  artificially inflated throughout the Settlement Class Period. The estimated alleged
  artificial inflation in the price of PPG stock during the Settlement Class Period is
  reflected in Table 1 below. The computation of the estimated alleged artificial
  inflation in the price of PPG stock during the Settlement Class Period is based on
  certain misrepresentations alleged by Plaintiff and the price change in the stock,
  net of market- and industry-wide factors, in reaction to the public announcements
  that allegedly corrected the misrepresentations alleged by Plaintiff.

  52. The U.S. federal securities laws allow investors to recover for losses caused
  by disclosures which corrected the defendants’ previous misleading statements or
  omissions. Thus, in order to have been damaged by the alleged violations of the
  federal securities laws, PPG stock purchased or otherwise acquired during the
  Settlement Class Period must have been held during a period of time in which its
  price declined due to the disclosure of information which corrected an allegedly
  misleading statement or omission. Lead Plaintiff and Lead Counsel have
  determined that such price declines occurred on April 19, 2018 and May 11, 2018
  (the “Corrective Disclosure Dates”). Accordingly, if a share of PPG stock was
  sold before April 19, 2018 (the earliest Corrective Disclosure Date), the
  Recognized Loss for that share is $0.00, and any loss suffered is not compensable
  under the federal securities laws. Likewise, if a share of PPG stock was purchased
  on or after April 19, 2018 and subsequently sold before May 11, 2018, the
  Recognized Loss for that share is $0.00.


                                      Table 1
                     Alleged Artificial Inflation in PPG Stock2

                                                          Alleged Per-Share Price
           From                          To                      Inflation
      January 19, 2017             April 18, 2018                  $8.26
       April 19, 2018              May 10, 2018                    $5.73
        May 11, 2018                Thereafter                      $0



  2
    Any transactions in PPG stock executed outside of regular trading hours for the
  U.S. financial markets shall be deemed to have occurred during the next regular
  trading session.

                                          17
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 73 of 114 Page ID
                                   #:3344


  53. The “90-day look back” provision of the Private Securities Litigation
  Reform Act of 1995 (“PSLRA”) is incorporated into the calculation of the
  Recognized Loss for PPG stock. The limitations on the calculation of the
  Recognized Loss imposed by the PSLRA are applied such that losses on PPG stock
  purchased during the Settlement Class Period and held as of the close of the 90-day
  period subsequent to the Settlement Class Period (the “90-Day Lookback Period”)
  cannot exceed the difference between the purchase price paid for such stock and its
  average price during the 90-Day Lookback Period. The Recognized Loss on PPG
  stock purchased during the Settlement Class Period and sold during the 90-Day
  Lookback Period cannot exceed the difference between the purchase price paid for
  such stock and its rolling average price during the portion of the 90-Day Lookback
  Period elapsed as of the date of sale.

  54. In the calculations below, all purchase and sale prices shall exclude any fees,
  taxes and commissions. If a Recognized Loss amount is calculated to be a
  negative number, that Recognized Loss shall be set to zero.

             CALCULATION OF RECOGNIZED LOSS AMOUNTS

  55. For each share of PPG stock purchased or otherwise acquired during the
  Settlement Class Period (i.e., January 19, 2017 through May 10, 2018, inclusive),
  the Recognized Loss per share shall be calculated as follows:

       i.   For each share of PPG stock purchased during the Settlement Class
            Period that was subsequently sold prior to April 19, 2018, the
            Recognized Loss per share is $0.

      ii.   For each share of PPG stock purchased during the Settlement Class
            Period that was subsequently sold during the period April 19, 2018
            through May 10, 2018, the Recognized Loss per share is the amount of
            alleged per-share price inflation on the date of purchase as appears in
            Table 1 above minus the amount of alleged per-share price inflation on
            the date of sale as appears in Table 1.

     iii.   For each share of PPG stock purchased during the Settlement Class
            Period that was subsequently sold during the period May 11, 2018
            through August 8, 2018, inclusive (i.e., the 90-Day Lookback Period), the
            Recognized Loss per share is the lesser of:

                  a. the amount of alleged per-share price inflation on the date of
                     purchase as appears in Table 1 above; or

                                          18
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 74 of 114 Page ID
                                   #:3345


                 b. the purchase price minus the “90-Day Lookback Value” on the
                    date of sale provided in Table 2 below.

     iv.   For each share of PPG stock purchased during the Settlement Class
           Period and still held as of the close of trading on August 8, 2018, the
           Recognized Loss per share is the lesser of:

                 a. the amount of alleged per-share price inflation on the date of
                    purchase as appears in Table 1 above; or

                 b. the purchase price minus the average closing price for PPG
                    stock during the 90-Day Lookback Period, which is $104.89.

                                       Table 2
     Sale /      90-Day         Sale /       90-Day        Sale /      90-Day
  Disposition   Lookback     Disposition Lookback       Disposition   Lookback
     Date         Value          Date         Value        Date         Value
  5/11/2018      $100.43      6/12/2018      $102.94    7/12/2018      $103.57
  5/14/2018      $101.70      6/13/2018      $102.96    7/13/2018      $103.58
  5/15/2018      $102.14      6/14/2018      $103.00    7/16/2018      $103.56
  5/16/2018      $102.48      6/15/2018      $103.09    7/17/2018      $103.60
  5/17/2018      $102.87      6/18/2018      $103.17    7/18/2018      $103.66
  5/18/2018      $103.22      6/19/2018      $103.20    7/19/2018      $103.72
  5/21/2018      $103.47      6/20/2018      $103.27    7/20/2018      $103.75
  5/22/2018      $103.40      6/21/2018      $103.31    7/23/2018      $103.76
  5/23/2018      $103.32      6/22/2018      $103.38    7/24/2018      $103.80
  5/24/2018      $103.24      6/25/2018      $103.43    7/25/2018      $103.91
  5/25/2018      $103.25      6/26/2018      $103.51    7/26/2018      $104.04
  5/29/2018      $103.07      6/27/2018      $103.56    7/27/2018      $104.14
  5/30/2018      $102.94      6/28/2018      $103.62    7/30/2018      $104.24
  5/31/2018      $102.80      6/29/2018      $103.62    7/31/2018      $104.35
   6/1/2018      $102.74       7/2/2018      $103.60     8/1/2018      $104.45
   6/4/2018      $102.73       7/3/2018      $103.56     8/2/2018      $104.53
   6/5/2018      $102.71       7/5/2018      $103.54     8/3/2018      $104.64
   6/6/2018      $102.78       7/6/2018      $103.52     8/6/2018      $104.74
   6/7/2018      $102.80       7/9/2018      $103.53     8/7/2018      $104.82
   6/8/2018      $102.86      7/10/2018      $103.56     8/8/2018      $104.89
  6/11/2018      $102.91      7/11/2018      $103.57

                          ADDITIONAL PROVISIONS
                                        19
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 75 of 114 Page ID
                                   #:3346




   56. The Net Settlement Fund will be allocated among all Authorized
  Claimants whose Distribution Amount (defined in paragraph 59 below) is $10.00
  or greater.
    57. If a Settlement Class Member has more than one purchase/acquisition or
  sale of shares of PPG common stock, all purchases/acquisitions and sales of the
  like security shall be matched on a First In, First Out (“FIFO”) basis. Settlement
  Class Period sales will be matched first against any holdings at the beginning of
  the Settlement Class Period, and then against purchases/acquisitions in
  chronological order, beginning with the earliest purchase/acquisition made during
  the Settlement Class Period.
    58. A Claimant’s “Recognized Claim” under the Plan of Allocation shall be
  the sum of his, her or its Recognized Loss Amounts for all of the shares of PPG
  common stock.
    59. The Net Settlement Fund will be distributed to Authorized Claimants on a
  pro rata basis based on the relative size of their Recognized Claims. Specifically,
  a “Distribution Amount” will be calculated for each Authorized Claimant, which
  shall be the Authorized Claimant’s Recognized Claim divided by the total
  Recognized Claims of all Authorized Claimants, multiplied by the total amount in
  the Net Settlement Fund. If any Authorized Claimant’s Distribution Amount
  calculates to less than $10.00, it will not be included in the calculation and no
  distribution will be made to such Authorized Claimant.
    60. Purchases or acquisitions and sales of shares of PPG common stock shall be
  deemed to have occurred on the “contract” or “trade” date as opposed to the
  “settlement” or “payment” date. The receipt or grant by gift, inheritance or
  operation of law of shares of PPG common stock during the Settlement Class
  Period shall not be deemed a purchase, acquisition or sale of shares of PPG
  common stock for the calculation of an Authorized Claimant’s Recognized Loss
  Amount, nor shall the receipt or grant be deemed an assignment of any claim
  relating to the purchase/acquisition of any PPG common stock unless (i) the donor
  or decedent purchased or otherwise acquired such shares of PPG common stock
  during the Settlement Class Period; (ii) no Claim Form was submitted by or on
  behalf of the donor, on behalf of the decedent, or by anyone else with respect to
  such shares of PPG common stock; and (iii) it is specifically so provided in the
  instrument of gift or assignment.
   61. The date of covering a “short sale” is deemed to be the date of purchase or
  acquisition of PPG common stock. The date of a “short sale” is deemed to be the
  date of sale of PPG common stock. Under the Plan of Allocation, however, the

                                          20
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 76 of 114 Page ID
                                   #:3347


  Recognized Loss Amount on “short sales” is zero. In the event that a Claimant has
  an opening short position in shares of PPG common stock, the earliest Settlement
  Class Period purchases or acquisitions of that security shall be matched against
  such opening short position, and not be entitled to a recovery, until that short
  position is fully covered.
    62. Option contracts are not securities eligible to participate in the Settlement.
  With respect to shares of PPG common stock purchased or sold through the
  exercise of an option, the purchase/sale date of shares of PPG common stock is the
  exercise date of the option and the purchase/sale price of shares of PPG common
  stock is the exercise price of the option.
    63. To the extent a Claimant had a market gain with respect to his, her, or its
  overall transactions in PPG common stock during the Settlement Class Period, the
  value of the Claimant’s Recognized Claim shall be zero. Such Claimants shall in
  any event be bound by the Settlement. To the extent that a Claimant suffered an
  overall market loss with respect to his, her, or its overall transactions in PPG
  common stock during the Settlement Class Period, but that market loss was less
  than the total Recognized Claim calculated above, then the Claimant’s Recognized
  Claim shall be limited to the amount of the actual market loss.
    64. For purposes of determining whether a Claimant had a market gain with
  respect to his, her, or its overall transactions in PPG common stock during the
  Settlement Class Period or suffered a market loss, the Claims Administrator shall
  determine the difference between (i) the Total Purchase Amount3 and (ii) the sum
  of the Total Sales Proceeds4 and Total Holding Value.5 This difference shall be


  3
   The “Total Purchase Amount” is the total amount the Claimant paid (excluding
  commissions and other charges) for all shares of PPG common stock purchased or
  acquired during the Settlement Class Period.
  4
   The Claims Administrator shall match any sales of PPG common stock during the
  Settlement Class Period, first against the Claimant’s opening position in the like
  security (the proceeds of those sales will not be considered for purposes of
  calculating market gains or losses). The total amount received (excluding
  commissions and other charges) for the remaining sales of PPG common stock
  sold during the Settlement Class Period shall be the “Total Sales Proceeds”.
  5
    The Claims Administrator shall ascribe a holding value to shares of PPG common
  stock purchased or acquired during the Settlement Class Period and still held as of
  the close of trading on May 10, 2018. The total calculated holding values for all
  PPG common stock shall be the Claimant’s “Total Holding Value”.

                                          21
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 77 of 114 Page ID
                                   #:3348


  deemed a Claimant’s market gain or loss with respect to his, her, or its overall
  transactions in PPG common stock during the Settlement Class Period.
    65. After the initial distribution of the Net Settlement Fund, the Claims
  Administrator shall make reasonable and diligent efforts to have Authorized
  Claimants cash their distribution checks. To the extent any monies remain in the
  fund nine (9) months after the initial distribution, if Lead Counsel, in consultation
  with the Claims Administrator, determines that it is cost-effective to do so, the
  Claims Administrator shall conduct a re-distribution of the funds remaining after
  payment of any unpaid fees and expenses incurred in administering the Settlement,
  including for such re-distribution, to Authorized Claimants who have cashed their
  initial distributions and who would receive at least $10.00 from such re-
  distribution. Additional re-distributions to Authorized Claimants who have cashed
  their prior checks and who would receive at least $10.00 on such additional re-
  distributions may occur thereafter if Lead Counsel, in consultation with the Claims
  Administrator, determines that additional re-distributions, after the deduction of
  any additional fees and expenses incurred in administering the Settlement,
  including for such re-distributions, would be cost-effective. At such time as it is
  determined that the re-distribution of funds remaining in the Net Settlement Fund
  is not cost-effective, the remaining balance shall be contributed to non-sectarian,
  not-for-profit organization(s), to be recommended by Lead Counsel and approved
  by the Court.
    66. Payment pursuant to the Plan of Allocation, or such other plan of allocation
  as may be approved by the Court, shall be conclusive against all Authorized
  Claimants. No person shall have any claim against Lead Plaintiff, Lead Counsel,
  Lead Plaintiff’s damages expert, Defendants, Defendants’ Counsel, or any of the
  other Releasees, or the Claims Administrator or other agent designated by Lead
  Counsel, arising from distributions made substantially in accordance with the
  Stipulation, the plan of allocation approved by the Court, or further Orders of the
  Court. Lead Plaintiff, Defendants and their respective counsel, and all other
  Defendants’ Releasees, shall have no responsibility or liability whatsoever for the
  investment or distribution of the Settlement Fund, the Net Settlement Fund, the
  plan of allocation, or the determination, administration, calculation, or payment of
  any Claim Form or nonperformance of the Claims Administrator, the payment or
  withholding of taxes owed by the Settlement Fund, or any losses incurred in
  connection therewith.

    67. The Plan of Allocation set forth herein is the plan that is being proposed to
  the Court for its approval by Lead Plaintiff after consultation with their damages
  expert. The Court may approve this plan as proposed or it may modify the Plan of

                                           22
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 78 of 114 Page ID
                                   #:3349


  Allocation without further notice to the Settlement Class. Any Orders regarding
  any modification of the Plan of Allocation will be posted on the settlement
  website, www.ppgindustriessecuritieslitigation.com.

    WHAT PAYMENT ARE THE ATTORNEYS FOR THE SETTLEMENT
                      CLASS SEEKING?
              HOW WILL THE LAWYERS BE PAID?

    68. Lead Counsel have not received any payment for their services in pursuing
  claims against the Defendants on behalf of the Settlement Class, nor have Lead
  Counsel been reimbursed for their out-of-pocket expenses. Before final approval
  of the Settlement, Lead Counsel will apply to the Court for an award of attorneys’
  fees in an amount not to exceed 27% of the Settlement Fund. At the same time,
  Lead Counsel also intends to apply for reimbursement of Litigation Expenses in an
  amount not to exceed $735,000, which may include an application for
  reimbursement of the reasonable costs and expenses incurred by Lead Plaintiff
  directly related to his representation of the Settlement Class. The Court will
  determine the amount of any award of attorneys’ fees or reimbursement of
  Litigation Expenses. Such sums as may be approved by the Court will be paid
  from the Settlement Fund. Settlement Class Members are not personally liable for
  any such fees or expenses.

  WHAT IF I DO NOT WANT TO BE A MEMBER OF THE SETTLEMENT
                            CLASS?
                  HOW DO I EXCLUDE MYSELF?

    69. Each Settlement Class Member will be bound by all determinations and
  judgments in this lawsuit, whether favorable or unfavorable, unless such person or
  entity mails or delivers a written Request for Exclusion from the Settlement Class,
  addressed to Mild v. PPG Industries, Inc. et al., EXCLUSIONS, c/o JND Legal
  Administration, P.O. Box 91316, Seattle, WA 98111-9416. The exclusion request
  must be received no later than _____________, 2019. You will not be able to
  exclude yourself from the Settlement Class after that date. Each Request for
  Exclusion must (a) state the name, address and telephone number of the person or
  entity requesting exclusion, and in the case of entities the name and telephone
  number of the appropriate contact person; (b) state that such person or entity
  “requests exclusion from the Settlement Class in Mild v. PPG Industries, Inc. et
  al., Case No.: 2:18-cv-04231”; (c) identify and state the number of shares of PPG
  common stock that the person or entity requesting exclusion purchased/acquired
  and/or sold during the Settlement Class Period (i.e., between January 19, 2017 and

                                          23
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 79 of 114 Page ID
                                   #:3350


  May 10, 2018, inclusive), as well as the dates and prices of each such
  purchase/acquisition and sale; and (d) be signed by the person or entity requesting
  exclusion or an authorized representative. A Request for Exclusion shall not be
  valid and effective unless it provides all the information called for in this paragraph
  and is received within the time stated above, or is otherwise accepted by the Court.
    70. If you do not want to be part of the Settlement Class, you must follow these
  instructions for exclusion even if you have pending, or later file, another lawsuit,
  arbitration, or other proceeding relating to any Released Plaintiffs’ Claims against
  any of the Defendants’ Releasees.
    71. If you ask to be excluded from the Settlement Class, you will not be eligible
  to receive any payment out of the Net Settlement Fund.
   72. Defendants have the right to terminate the Settlement if valid requests for
  exclusion are received from persons and entities entitled to be members of the
  Settlement Class in an amount that exceeds an amount agreed to by Lead Plaintiff
  and Defendants.

     WHEN AND WHERE WILL THE COURT DECIDE WHETHER TO
     APPROVE THE SETTLEMENT? DO I HAVE TO COME TO THE
    HEARING? MAY I SPEAK AT THE HEARING IF I DON’T LIKE THE
                        SETTLEMENT?

    73. Settlement Class Members do not need to attend the Settlement
  Hearing. The Court will consider any submission made in accordance with
  the provisions below even if a Settlement Class Member does not attend the
  hearing. You can participate in the Settlement without attending the
  Settlement Hearing.
   74. The Settlement Hearing will be held on _____________, 2019 at __:__ _.m.,
  before the Honorable R. Gary Klausner at the United States District Court for the
  Central District of California, United States Courthouse, Roybal Federal Building,
  Courtroom 850, 8th Floor, 255 East Temple Street, Los Angeles, California 90012.
  The Court reserves the right to approve the Settlement, the Plan of Allocation,
  Lead Counsel’s motion for an award of attorneys’ fees and reimbursement of
  Litigation Expenses and/or any other matter related to the Settlement at or after the
  Settlement Hearing without further notice to the members of the Settlement Class.
    75. Any Settlement Class Member who or which does not request exclusion may
  object to the Settlement, the proposed Plan of Allocation or Lead Counsel’s motion
  for an award of attorneys’ fees and reimbursement of Litigation Expenses.
  Objections must be in writing. You must file any written objection, together with

                                            24
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 80 of 114 Page ID
                                   #:3351


   copies of all other papers and briefs supporting the objection, with the Clerk’s
   Office at the United States District Court for the Central District of California at
   the address set forth below on or before _____________, 2019. You must also
   serve the papers on Lead Counsel and on Defendants’ Counsel at the addresses set
   forth below so that the papers are received on or before _____________, 2019.

       Clerk’s Office                    Lead Counsel                Defendants’ Counsel

United States District Court    Glancy Prongay & Murray LLP         Dechert LLP
  Central District of           Leanne H. Solish, Esq.              Andrew J. Levander,
California                      1925 Century Park East, Suite       Esq.
 Clerk of the Court             2100                                Michael L. Kichline,
Roybal Federal Building         Los Angeles, CA 90067               Esq.
United States Courthouse                                            2929 Arch Street
255 East Temple Street                                              Philadelphia, PA 19104
Los Angeles, CA 90012
                                                                    -AND-

                                                                    Ropes & Gray LLP
                                                                    Anne Johnson Palmer
                                                                    Three Embarcadero
                                                                    Center
                                                                        Suite 300
                                                                    San Francisco, CA
                                                                    94111

     76. Any objection (a) must state the name, address and telephone number of the
   person or entity objecting and must be signed by the objector or an authorized
   representative; (b) must state whether the objector is represented by counsel and, if
   so, the name, address, and telephone number of the objector’s counsel; (c) must
   contain a statement of the Settlement Class Member’s objection or objections,
   whether the objection or objections apply only to the objector, to a specific subset
   of the Settlement Class, or to the entire Settlement Class, and the specific reasons
   for each objection, including any legal and evidentiary support the Settlement
   Class Member wishes to bring to the Court’s attention; and (d) must include
   documents sufficient to prove membership in the Settlement Class, including the
   number of shares of PPG common stock that the objecting Settlement Class
   Member purchased/acquired and/or sold during the Settlement Class Period (i.e.,
   between January 19, 2017 and May 10, 2018, inclusive), as well as the dates and

                                            25
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 81 of 114 Page ID
                                   #:3352


  prices of each such purchase/acquisition and sale. Documentation establishing
  membership in the Settlement Class must consist of copies of brokerage
  confirmation slips or monthly brokerage account statements, or an authorized
  statement from the objector’s broker containing the transactional and holding
  information found in a broker confirmation slip or account statement. You may
  not object to the Settlement, the Plan of Allocation, or Lead Counsel’s motion for
  attorneys’ fees and reimbursement of Litigation Expenses if you exclude yourself
  from the Settlement Class or if you are not a member of the Settlement Class.
   77. You may file a written objection without having to appear at the Settlement
  Hearing. You may not, however, appear at the Settlement Hearing to present your
  objection unless you first file and serve a written objection in accordance with the
  procedures described above, unless the Court orders otherwise.
    78. If you wish to be heard orally at the hearing in opposition to the approval of
  the Settlement, the Plan of Allocation or Lead Counsel’s motion for an award of
  attorneys’ fees and reimbursement of Litigation Expenses, and if you timely file
  and serve a written objection as described above, you must also file a notice of
  appearance with the Clerk’s Office and serve it on Lead Counsel and Defendants’
  Counsel at the addresses set forth above so that it is received on or before
  _____________, 2019. Persons who intend to object and desire to present
  evidence at the Settlement Hearing must include in their written objection or notice
  of appearance the identity of any witnesses they may call to testify and exhibits
  they intend to introduce into evidence at the hearing. Such persons may be heard
  orally at the discretion of the Court.
    79. You are not required to hire an attorney to represent you in making written
  objections or in appearing at the Settlement Hearing. However, if you decide to
  hire an attorney, it will be at your own expense, and that attorney must file a notice
  of appearance with the Court and serve it on Lead Counsel and Defendants’
  Counsel at the addresses set forth in ¶ 75 above so that the notice is received on or
  _____________, 2019.
   80. The Settlement Hearing may be adjourned by the Court without further
  written notice to the Settlement Class. If you intend to attend the Settlement
  Hearing, you should confirm the date and time with Lead Counsel.
    81. Unless the Court orders otherwise, any Settlement Class Member who
  does not object in the manner described above will be deemed to have waived
  any objection and shall be forever foreclosed from making any objection to
  the proposed Settlement, the proposed Plan of Allocation or Lead Counsel’s
  motion for an award of attorneys’ fees and reimbursement of Litigation


                                           26
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 82 of 114 Page ID
                                   #:3353



  Expenses. Settlement Class Members do not need to appear at the Settlement
  Hearing or take any other action to indicate their approval.

      WHAT IF I BOUGHT SHARES ON SOMEONE ELSE’S BEHALF?

    82. If you purchased or otherwise acquired shares of PPG common stock
  between January 19, 2017 and May 10, 2018, inclusive, for the beneficial interest
  of persons or organizations other than yourself, you must either (a) within seven
  (7) calendar days of receipt of this Notice, request from the Claims Administrator
  sufficient copies of the Notice and Claim Form (the “Notice Packet”) to forward to
  all such beneficial owners and within seven (7) calendar days of receipt of those
  Notice Packets forward them to all such beneficial owners; or (b) within seven (7)
  calendar days of receipt of this Notice, provide a list of the names and addresses of
  all such beneficial owners to Mild v. PPG Industries, Inc.et al., c/o JND Legal
  Administration, P.O. Box 91316, Seattle, WA 98111-9416. If you choose the
  second option, the Claims Administrator will send a copy of the Notice and the
  Claim Form to the beneficial owners. Upon full compliance with these directions,
  such nominees may seek reimbursement of their reasonable expenses actually
  incurred, not to exceed $0.20 plus postage at the current pre-sort rate used by the
  Claims Administrator per Notice Packet mailed; or $0.10 per name, and address
  provided to the Claims Administrator, by providing the Claims Administrator with
  proper documentation supporting the expenses for which reimbursement is sought.
  Copies of this Notice and the Claim Form may also be obtained from the website
  maintained             by            the            Claims             Administrator,
  www.ppgindustriessecuritieslitigation.com, or by calling the Claims Administrator
  toll-free at 1-833-759-2985.

 CAN I SEE THE COURT FILE? WHOM SHOULD I CONTACT IF I HAVE
                         QUESTIONS?

   83. This Notice contains only a summary of the terms of the proposed
  Settlement. For more detailed information about the matters involved in this
  Action, you are referred to the papers on file in the Action, including the
  Stipulation, which may be inspected during regular office hours at the Office of the
  Clerk, United States District Court for the Central District of California, United
  States Courthouse, Roybal Federal Building, 255 East Temple Street, Los Angeles,
  California 90012. Additionally, copies of the Stipulation and any related orders
  entered by the Court will be posted on the website maintained by the Claims
  Administrator, www.ppgindustriessecuritieslitigation.com.


                                           27
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 83 of 114 Page ID
                                       #:3354


            All inquiries concerning this Notice and the Claim Form should be directed
      to:
    Mild v. PPG Industries, Inc.et al.       and/or           Leanne H. Solish, Esq.
     c/o JND Legal Administration                     GLANCY PRONGAY & MURRAY LLP
             P.O. Box 91316                             1925 Century Park East, Suite 2100
        Seattle, WA 98111-9416                               Los Angeles, CA 90067
             (833) 759-2985                                       (888) 773-9224
www.ppgindustriessecuritieslitigation.com                  settlements@glancylaw.com
info@ppgindustriessecuritieslitigation.com

               DO NOT CALL OR WRITE THE COURT, THE OFFICE OF
               THE CLERK OF THE COURT, DEFENDANTS OR THEIR
               COUNSEL REGARDING THIS NOTICE.

      Dated: _____________, 2019                        By Order of the Court
                                                        United States District Court
                                                        Central District of California




                                             28
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 84 of 114 Page ID
                                   #:3355




                           EXHIBIT A-2
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 85 of 114 Page ID
                                      #:3356

                                                                                   Exhibit A-2
                            Mild v. PPG Industries, Inc.et al.
                             c/o JND Legal Administration
                                     P.O. Box 91316
                                Seattle, WA 98111-9416
                           Toll-Free Number: (833) 759-2985
                   Email: info@PPGindustriessecuritieslitigation.com
             Settlement Website: www.PPGindustriessecuritieslitigation.com


                          CLAIM FORM AND RELEASE FORM


To be eligible to receive a share of the Net Settlement Fund in connection with the Settlement
of this Action, you must complete and sign this Proof of Claim and Release Form (“Claim
Form”) and mail it by first-class mail to the above address, postmarked no later than
_________ __, 2019.
Failure to submit your Claim Form by the date specified will subject your claim to rejection and
may preclude you from being eligible to receive any money in connection with the Settlement.
Do not mail or deliver your Claim Form to the Court, the parties to the Action, or their
counsel. Submit your Claim Form only to the Claims Administrator at the address set
forth above.

 TABLE OF CONTENTS                                                                  PAGE #

 PART I – CLAIMANT INFORMATION                                                        2

 PART II – GENERAL INSTRUCTIONS                                                       4

 PART III – SCHEDULE OF TRANSACTIONS IN PPG COMMON STOCK                              8

 PART IV – RELEASE OF CLAIMS AND SIGNATURE                                            10
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 86 of 114 Page ID
                                       #:3357



                               PART I – CLAIMANT INFORMATION

The Claims Administrator will use this information for all communications regarding this Claim
Form. If this information changes, you MUST notify the Claims Administrator in writing at the
address above.

Claimant Names(s) (as the name(s) should appear on check, if eligible for payment; if the
shares are jointly owned, the names of all beneficial owners must be provided):




Name of Person the Claims Administrator Should Contact Regarding this Claim Form (Must Be
Provided):




Mailing Address – Line 1: Street Address/P.O. Box:


Mailing Address – Line 2 (If Applicable): Apartment/Suite/Floor Number:


City:


State/Province:        Zip Code:                                            Country:


Last 4 digits of Claimant Social Security/Taxpayer Identification Number:1


Daytime Telephone Number:                                                           Evening Telephone

1
  The last four digits of the taxpayer identification number (TIN), consisting of a valid Social Security Number
(SSN) for individuals or Employer Identification Number (EIN) for business entities, trusts, estates, etc., and the
telephone number of the beneficial owner(s) may be used in verifying this claim.




                                                      Page 2
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 87 of 114 Page ID
                                      #:3358


Number:


Email address (E-mail address is not required, but if you provide it you authorize the Claims
Administrator to use it in providing you with information relevant to this claim.):




                                           Page 3
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 88 of 114 Page ID
                                       #:3359



                          PART II – GENERAL INSTRUCTIONS

       1.    It is important that you completely read and understand the Notice of (I) Pendency
of Class Action and Proposed Settlement; (II) Settlement Fairness Hearing; and (III) Motion for
an Award of Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”) that
accompanies this Claim Form, including the Plan of Allocation of the Net Settlement Fund set
forth in the Notice. The Notice describes the proposed Settlement, how Settlement Class
Members are affected by the Settlement, and the manner in which the Net Settlement Fund will
be distributed if the Settlement and Plan of Allocation are approved by the Court. The Notice
also contains the definitions of many of the defined terms (which are indicated by initial capital
letters) used in this Claim Form. By signing and submitting this Claim Form, you will be
certifying that you have read and that you understand the Notice, including the terms of the
releases described therein and provided for herein.

       2.    By submitting this Claim Form, you will be making a request to share in the
proceeds of the Settlement described in the Notice. IF YOU ARE NOT A SETTLEMENT
CLASS MEMBER (see the definition of the Settlement Class on page 9 of the Notice, which
sets forth who is included in and who is excluded from the Settlement Class), OR IF YOU, OR
SOMEONE ACTING ON YOUR BEHALF, SUBMITTED A REQUEST FOR EXCLUSION
FROM THE SETTLEMENT CLASS, DO NOT SUBMIT A CLAIM FORM. YOU MAY
NOT, DIRECTLY OR INDIRECTLY, PARTICIPATE IN THE SETTLEMENT IF YOU
ARE NOT A SETTLEMENT CLASS MEMBER. THUS, IF YOU ARE EXCLUDED
FROM THE SETTLEMENT CLASS, ANY CLAIM FORM THAT YOU SUBMIT, OR THAT
MAY BE SUBMITTED ON YOUR BEHALF, WILL NOT BE ACCEPTED.

      3.    Submission of this Claim Form does not guarantee that you will share in the
proceeds of the Settlement. The distribution of the Net Settlement Fund will be governed
by the Plan of Allocation set forth in the Notice, if it is approved by the Court, or by such
other plan of allocation as the Court approves.
      4.     Use the Schedule of Transactions in Part III of this Claim Form to supply all
required details of your transaction(s) (including free transfers and deliveries) in and holdings of
PPG common stock. On this schedule, please provide all of the requested information with
respect to your holdings, purchases, acquisitions, and sales of PPG common stock, whether
such transactions resulted in a profit or a loss. Failure to report all transaction and holding
information during the requested time period may result in the rejection of your claim.
       5.     Please note: Only PPG common stock purchased during the Settlement Class
Period (i.e., from January 19, 2017 through May 10, 2018, inclusive) is eligible under the
Settlement. However, under the “90-day look-back period” (described in the Plan of Allocation
set forth in the Notice), your sales of PPG common stock during the period from January 19,


                                              Page 4
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 89 of 114 Page ID
                                       #:3360


2017 through August 8, 2018, inclusive, will be used for purposes of calculating your claim
under the Plan of Allocation. Therefore, in order for the Claims Administrator to be able to
balance your claim, the requested purchase information during the 90-day look-back period
must also be provided.

       6.     You are required to submit genuine and sufficient documentation for all of your
transactions in and holdings of PPG common stock set forth in the Schedule of Transactions in
Part III of this Claim Form. Documentation may consist of copies of brokerage confirmation
slips or monthly brokerage account statements, or an authorized statement from your broker
containing the transactional and holding information found in a broker confirmation slip or
account statement. The Settling Parties, PPG, and the Claims Administrator do not
independently have information about your investments in PPG common stock. IF SUCH
DOCUMENTS ARE NOT IN YOUR POSSESSION, PLEASE OBTAIN COPIES OR
EQUIVALENT DOCUMENTS FROM YOUR BROKER. FAILURE TO SUPPLY THIS
DOCUMENTATION MAY RESULT IN THE REJECTION OF YOUR CLAIM. DO NOT
SEND ORIGINAL DOCUMENTS. Please keep a copy of all documents that you send to
the Claims Administrator. Also, please do not highlight any portion of the Claim Form or
any supporting documents.
       7.    Separate Claim Forms should be submitted for each separate legal entity (e.g., a
claim from joint owners should not include separate transactions of just one of the joint owners,
and an individual should not combine his or her IRA transactions with transactions made solely
in the individual’s name). Conversely, a single Claim Form should be submitted on behalf of
one legal entity including all transactions made by that entity on one Claim Form, no matter
how many separate accounts that entity has (e.g., a corporation with multiple brokerage
accounts should include all transactions made in all accounts on one Claim Form).

       8.     All joint beneficial owners must each sign this Claim Form and their names must
appear as “Claimants” in Part I of this Claim Form. If you purchased PPG common stock
during the Settlement Class Period and held the shares in your name, you are the beneficial
owner as well as the record owner and you must sign this Claim Form to participate in the
Settlement. If, however, you purchased PPG common stock during the relevant time period and
the securities were registered in the name of a third party, such as a nominee or brokerage firm,
you are the beneficial owner of these shares, but the third party is the record owner. The
beneficial owner, not the record owner, must sign this Claim Form to be eligible to participate
in the Settlement.

      9.    Agents, executors, administrators, guardians, and trustees must complete and sign
the Claim Form on behalf of persons represented by them, and they must:
            (a)    expressly state the capacity in which they are acting;



                                             Page 5
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 90 of 114 Page ID
                                       #:3361


             (b)   identify the name, account number, Social Security Number (or taxpayer
                   identification number), address and telephone number of the beneficial
                   owner of (or other person or entity on whose behalf they are acting with
                   respect to) the PPG common stock; and
             (c)   furnish herewith evidence of their authority to bind to the Claim Form the
                   person or entity on whose behalf they are acting. (Authority to complete and
                   sign a Claim Form cannot be established by stockbrokers demonstrating
                   only that they have discretionary authority to trade securities in another
                   person’s accounts.)

      10.    By submitting a signed Claim Form, you will be swearing that you:
             (a)   own(ed) the PPG common stock you have listed in the Claim Form; or
             (b)   are expressly authorized to act on behalf of the owner thereof.

      11. By submitting a signed Claim Form, you will be swearing to the truth of the
statements contained therein and the genuineness of the documents attached thereto, subject to
penalties of perjury under the laws of the United States of America. The making of false
statements, or the submission of forged or fraudulent documentation, will result in the rejection
of your claim and may subject you to civil liability or criminal prosecution.

      12. If the Court approves the Settlement, payments to eligible Authorized Claimants
pursuant to the Plan of Allocation (or such other plan of allocation as the Court approves) will
be made after any appeals are resolved, and after the completion of all claims processing. The
claims process will take substantial time to complete fully and fairly. Please be patient.

      13. PLEASE NOTE: As set forth in the Plan of Allocation, each Authorized
Claimant shall receive his, her or its pro rata share of the Net Settlement Fund. If the prorated
payment to any Authorized Claimant calculates to less than $10.00, it will not be included in the
calculation and no distribution will be made to that Authorized Claimant.

      14. If you have questions concerning the Claim Form, or need additional copies of the
Claim Form or the Notice, you may contact the Claims Administrator, JND Legal
Administration, at the above address, by email at info@ppgindustriessecuritieslitigation.com, or
by toll-free phone at (833) 759-2985, or you can visit the Settlement website,
www.PPGindustriessecuritieslitigation.com, where copies of the Claim Form and Notice are
available for downloading.

        15. NOTICE REGARDING ELECTRONIC FILES: Certain claimants with large
numbers of transactions may request, or may be requested, to submit information regarding
their transactions in electronic files. To obtain the mandatory electronic filing requirements and



                                              Page 6
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 91 of 114 Page ID
                                       #:3362


file layout, you may visit the settlement website at www.PPGindustriessecuritieslitigation.com
or you may email the Claims Administrator’s electronic filing department at
PPGSecurities@jndla.com. Any file not in accordance with the required electronic filing
format will be subject to rejection. No electronic files will be considered to have been properly
submitted unless the Claims Administrator issues an email to that effect after processing your
file with your claim numbers and respective account information. Do not assume that your
file has been received or processed until you receive this email. If you do not receive such
an email within 10 days of your submission, you should contact the electronic filing
department at PPGSecurities@jndla.com to inquire about your file and confirm it was
received and acceptable.

                               IMPORTANT: PLEASE NOTE
YOUR CLAIM IS NOT DEEMED FILED UNTIL YOU RECEIVE AN
ACKNOWLEDGEMENT POSTCARD. THE CLAIMS ADMINISTRATOR WILL
ACKNOWLEDGE RECEIPT OF YOUR CLAIM FORM BY MAIL, WITHIN 60 DAYS.
IF YOU DO NOT RECEIVE AN ACKNOWLEDGEMENT POSTCARD WITHIN 60
DAYS, PLEASE CALL THE CLAIMS ADMINISTRATOR TOLL FREE AT (833) 759-
2985.




                                             Page 7
      Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 92 of 114 Page ID
                                         #:3363



          PART III – SCHEDULE OF TRANSACTIONS IN PPG COMMON STOCK
  Please be sure to include proper documentation with your Claim Form as described in detail in
  Part II – General Instructions, Paragraph 6, above. Do not include information regarding
  securities other than PPG common stock.
1. HOLDINGS AS OF JANUARY 19, 2017 – State the total number of                      Confirm Proof of
shares of PPG common stock held as of the opening of trading on January 10,            Position
2017. (Must be documented.) If none, write “zero” or “0.”                              Enclosed
____________________                                                                       ○
2. PURCHASES/ACQUISITIONS FROM JANUARY 19, 2017 THROUGH MAY 10, 2018 –
Separately list each and every purchase/acquisition (including free receipts) of PPG common stock
from after the opening of trading on January 19, 2017 through and including the close of trading on
May 10, 2018. (Must be documented.)
Date of Purchase/      Number of       Purchase/Acquis        Total Purchase/        Confirm Proof
   Acquisition           Shares              ition           Acquisition Price        of Purchase
      (List          Purchased/Acqu Price Per Share          (excluding taxes,         Enclosed
 Chronologically)          ired                              commissions, and
(Month/Day/Year                                                     fees)
        )
      /    /                              $                     $                                    ○

      /    /                              $                     $                                    ○

      /    /                              $                     $                                    ○

      /    /                              $                     $                                    ○
3. PURCHASES/ACQUISITIONS FROM MAY 11, 2018 THROUGH AUGUST 8, 2018 –
State the total number of shares of PPG common stock purchased/acquired (including free receipts)
from after the opening of trading on May 11, 2018 through and including the close of trading on
August 8, 2018. If none, write “zero” or “0.”2 ____________________
4. SALES FROM JANUARY 19, 2017 THROUGH AUGUST 8, 2018 –                              IF NONE,
Separately list each and every sale/disposition (including free deliveries) of PPG CHECK HERE
common stock from after the opening of trading on January 19, 2017 through                ○

  2
    Please note: Information requested with respect to your purchases/acquisitions of PPG common stock from
  after the opening of trading on May 11, 2018 through and including the close of trading on August 8, 2018 is
  needed in order to balance your claim; purchases during this period, however, are not eligible under the
  Settlement and will not be used for purposes of calculating your Recognized Claim pursuant to the Plan of
  Allocation.




                                                    Page 8
     Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 93 of 114 Page ID
                                        #:3364



and including the close of trading on August 8, 2018. (Must be documented.)
  Date of Sale         Number of         Sale Price          Total Sale Price    Confirm Proof
      (List           Shares Sold        Per Share          (excluding taxes,   of Sale Enclosed
Chronologically)                                           commissions, and
                                                                  fees)
(Month/Day/Year
        )
     /    /                          $                  $                              ○

     /    /                          $                  $                              ○

     /    /                          $                  $                              ○

     /    /                          $                  $                              ○
5. HOLDINGS AS OF AUGUST 8, 2018 – State the total number of shares of Confirm Proof of
PPG common stock held as of the close of trading on August 8, 2018. (Must be Position
documented.) If none, write “zero” or “0.” ________________                  Enclosed
                                                                                ○

  IF YOU REQUIRE ADDITIONAL SPACE FOR THE SCHEDULE ABOVE, ATTACH
  EXTRA SCHEDULES IN THE SAME FORMAT. PRINT THE BENEFICIAL
  OWNER’S FULL NAME AND LAST FOUR DIGITS OF SOCIAL
  SECURITY/TAXPAYER IDENTIFICATION NUMBER ON EACH ADDITIONAL
  PAGE. IF YOU DO ATTACH EXTRA SCHEDULES, CHECK THIS BOX




                                              Page 9
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 94 of 114 Page ID
                                      #:3365



                   PART IV - RELEASE OF CLAIMS AND SIGNATURE

YOU MUST ALSO READ THE RELEASE AND CERTIFICATION BELOW AND SIGN
                ON PAGES 11-12 OF THIS CLAIM FORM.

I (we) hereby acknowledge that, pursuant to the terms set forth in the Stipulation, without
further action by anyone, upon the Effective Date of the Settlement, I (we), on behalf of myself
(ourselves) and my (our) respective current and former officers, directors, agents, parents,
spouses, heirs, executors, administrators, predecessors, successors, assigns, assignees,
employees, attorneys, and any person or entity who claims by, through, or on my (our) behalf,
in their capacities as such, shall be deemed to have, and by operation of law and of the
judgment shall have, fully, finally and forever compromised, settled, released, resolved,
relinquished, waived and discharged each and every Released Plaintiffs’ Claim (including,
without limitation, any Unknown Claims) against the Defendants and the other Defendants’
Releasees, and shall forever be barred and enjoined from prosecuting any or all of the Released
Plaintiffs’ Claims against any of the Defendants’ Releasees.

                                      CERTIFICATION

By signing and submitting this Claim Form, the claimant(s) or the person(s) who represent(s)
the claimant(s) agree(s) to the release above and certifies (certify) as follows:
      1.    that I (we) have read and understand the contents of the Notice and this Claim
Form, including the releases provided for in the Settlement and the terms of the Plan of
Allocation;
      2.    that the claimant(s) is a (are) Settlement Class Member(s), as defined in the
Notice, and is (are) not excluded by definition from the Settlement Class as set forth in the
Notice;
         3.   that the claimant has not submitted a request for exclusion from the Settlement
Class;
      4.     that I (we) own(ed) the PPG common stock identified in the Claim Form and
have not assigned the claim(s) set forth in the Claim Form or any Released Plaintiffs’ Claim
against any of the Defendants or any of the other Defendants’ Releasees to another, or that, in
signing and submitting this Claim Form, I (we) have the authority to act on behalf of the
owner(s) thereof;
      5.     that the claimant(s) has (have) not submitted any other claim covering the same
purchases of PPG common stock and knows (know) of no other person having done so on the
claimant’s (claimants’) behalf;
         6.   that the claimant(s) submit(s) to the jurisdiction of the Court with respect to


                                            Page 10
    Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 95 of 114 Page ID
                                       #:3366


claimant’s (claimants’) claim and for purposes of enforcing the releases set forth herein;
     7.    that I (we) agree to furnish such additional information with respect to this Claim
Form as Lead Counsel, the Claims Administrator or the Court may require;
       8.    that the claimant(s) waive(s) the right to trial by jury, to the extent it exists, and
agree(s) to the Court’s summary disposition of the determination of the validity or amount of
the claim made by this Claim Form;
      9.     that I (we) acknowledge that the claimant(s) will be bound by and subject to the
terms of any judgment(s) that may be entered in the Action; and
       10. that the claimant(s) is (are) NOT subject to backup withholding under the
provisions of Section 3406(a)(1)(C) of the Internal Revenue Code because (a) the claimant(s)
is (are) exempt from backup withholding or (b) the claimant(s) has (have) not been notified by
the IRS that he/she/it is subject to backup withholding as a result of a failure to report all
interest or dividends or (c) the IRS has notified the claimant(s) that he/she/it is no longer
subject to backup withholding. If the IRS has notified the claimant(s) that he/she/it is
subject to backup withholding, please strike out the language in the preceding sentence
indicating that the claim is not subject to backup withholding in the certification above.

UNDER THE PENALTIES OF PERJURY, I (WE) CERTIFY THAT ALL OF THE
INFORMATION PROVIDED BY ME (US) ON THIS CLAIM FORM IS TRUE, CORRECT,
AND COMPLETE, AND THAT THE DOCUMENTS SUBMITTED HEREWITH ARE
TRUE AND CORRECT COPIES OF WHAT THEY PURPORT TO BE.


Signature of claimant                                                                        Date


Print your name here


Signature of joint claimant, if any                                                          Date


Print your name here




                                              Page 11
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 96 of 114 Page ID
                                      #:3367



If the claimant is other than an individual, or is not the person completing this form, the
following also must be provided:



Signature of person signing on behalf of claimant                                      Date


Print your name here


Capacity of person signing on behalf of claimant, if other than an individual, e.g., executor,
president, trustee, custodian, etc. (Must provide evidence of authority to act on behalf of
claimant – see paragraph 9 on pages 5-6 of this Claim Form.)




                                            Page 12
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 97 of 114 Page ID
                                      #:3368



                                REMINDER CHECKLIST:

1. Please sign the above release and certification. If this Claim Form is being made on behalf
   of joint claimants, then both must sign.

2. Remember to attach only copies of acceptable supporting documentation as these documents
   will not be returned to you.

3. Please do not highlight any portion of the Claim Form or any supporting documents.

4. Keep copies of the completed Claim Form and documentation for your own records.

5. The Claims Administrator will acknowledge receipt of your Claim Form by mail, within 60
   days. Your claim is not deemed filed until you receive an acknowledgement postcard. If
   you do not receive an acknowledgement postcard within 60 days, please call the Claims
   Administrator toll free at (833) 759-2985.

6. If your address changes in the future, or if this Claim Form was sent to an old or incorrect
   address, please send the Claims Administrator written notification of your new address. If
   you change your name, please inform the Claims Administrator.
7. If you have any questions or concerns regarding your claim, please contact the Claims
   Administrator at the address below, by email at info@ppgindustriessecuritieslitigation.com,
   or    by    toll-free    phone     at    (833)     759-2985,     or  you      may       visit
   www.PPGindustriessecuritieslitigation.com. Please DO NOT call PPG or any of the other
   Defendants or their counsel with questions regarding your claim.

THIS CLAIM FORM MUST BE MAILED TO THE CLAIMS ADMINISTRATOR BY
FIRST-CLASS MAIL, POSTMARKED NO LATER THAN ________, 2019, ADDRESSED
AS FOLLOWS:

                             Mild v. PPG Industries, Inc.et al.
                              c/o JND Legal Administration
                                     P.O. Box 91316
                                 Seattle, WA 98111-9416
                                      (833) 759-2985
                          www.PPGindustriessecuritieslitigation.com

     A Claim Form received by the Claims Administrator shall be deemed to have been
submitted when posted, if a postmark date on or before _____, 2019 is indicated on the



                                            Page 13
   Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 98 of 114 Page ID
                                      #:3369


envelope and it is mailed First Class, and addressed in accordance with the above instructions.
In all other cases, a Claim Form shall be deemed to have been submitted when actually received
by the Claims Administrator.

      You should be aware that it will take a significant amount of time to fully process all of
the Claim Forms. Please be patient and notify the Claims Administrator of any change of
address.




                                            Page 14
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 99 of 114 Page ID
                                   #:3370




                           EXHIBIT A-3
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 100 of 114 Page ID
                                    #:3371



                                                                        Exhibit A-3
                       UNITED STATES DISTRICT COURT
                      CENTRAL DISTRICT OF CALIFORNIA


   TREVOR MILD, Individually
   and on Behalf of All Others Similarly      Case No.: 2:18-cv-04231-RGK-JEM
   Situated,
                        Plaintiff,            Honorable R. Gary Klausner
                 v.

   PPG INDUSTRIES, INC., MICHAEL
   H. MCGARRY, VINCENT J.
   MORALES, and MARK C. KELLY,

                        Defendants.


     SUMMARY NOTICE OF (I) PENDENCY OF CLASS ACTION AND
   PROPOSED SETTLEMENT; (II) SETTLEMENT FAIRNESS HEARING;
       AND (III) MOTION FOR AN AWARD OF ATTORNEYS’ FEES
         AND REIMBURSEMENT OF LITIGATION EXPENSES

  TO: All persons and entities who, during the period between January 19,
      2017 and May 10, 2018 inclusive, purchased or otherwise acquired the
      common stock of PPG Industries, Inc. and were injured thereby (the
      “Settlement Class”):
  PLEASE READ THIS NOTICE CAREFULLY, YOUR RIGHTS WILL BE
  AFFECTED BY A CLASS ACTION LAWSUIT PENDING IN THIS
  COURT.
         YOU ARE HEREBY NOTIFIED, pursuant to Rule 23 of the Federal Rules
  of Civil Procedure and an Order of the United States District Court for the Central
  District of California, that the above-captioned litigation (the “Action”) has been
  certified as a class action on behalf of the Settlement Class, except for certain
  persons and entities who are excluded from the Settlement Class by definition as
  set forth in the full printed Notice of (I) Pendency of Class Action and Proposed
  Settlement; (II) Settlement Fairness Hearing; and (III) Motion for an Award of
  Attorneys’ Fees and Reimbursement of Litigation Expenses (the “Notice”).
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 101 of 114 Page ID
                                    #:3372


         YOU ARE ALSO NOTIFIED that Lead Plaintiff in the Action has reached a
  proposed settlement of the Action for $25,000,000 in cash (the “Settlement”), that,
  if approved, will resolve all claims in the Action.
         A hearing will be held on _____________, 2019 at __:__ _.m., before the
  Honorable R. Gary Klausner at the United States District Court for the Central
  District of California, United States Courthouse, Roybal Federal Building,
  Courtroom 850, 8th Floor, 255 East Temple Street, Los Angeles, CA 90012, to
  determine (i) whether the proposed Settlement should be approved as fair,
  reasonable, and adequate; (ii) whether the Action should be dismissed with
  prejudice against Defendants, and the Releases specified and described in the
  Stipulation and Agreement of Settlement dated June 1, 2019 (and in the Notice)
  should be granted; (iii) whether the proposed Plan of Allocation should be
  approved as fair and reasonable; and (iv) whether Lead Counsel’s application for
  an award of attorneys’ fees and reimbursement of Litigation Expenses should be
  approved.
        If you are a member of the Settlement Class, your rights will be affected
  by the pending Action and the Settlement, and you may be entitled to share in
  the Settlement Fund. If you have not yet received the Notice and Claim Form,
  you may obtain copies of these documents by contacting the Claims Administrator
  at Mild v. PPG Industries, Inc. et al., c/o JND Legal Administration, P.O. Box
  91316, Seattle, WA 98111-9416, 1-833-759-2985. Copies of the Notice and Claim
  Form can also be downloaded from the settlement website maintained by the
  Claims Administrator, www.PPGindustriessecuritieslitigation.com.
         If you are a member of the Settlement Class, in order to be eligible to
  receive a payment under the proposed Settlement, you must submit a Claim Form
  postmarked no later than _____________, 2019. If you are a Settlement Class
  Member and do not submit a proper Claim Form, you will not be eligible to share
  in the distribution of the net proceeds of the Settlement but you will nevertheless
  be bound by any judgments or orders entered by the Court in the Action.
         If you are a member of the Settlement Class and wish to exclude yourself
  from the Settlement Class, you must submit a request for exclusion such that it is
  received no later than _____________, 2019, in accordance with the instructions
  set forth in the Notice. If you properly exclude yourself from the Settlement Class,
  you will not be bound by any judgments or orders entered by the Court in the
  Action and you will not be eligible to share in the proceeds of the Settlement.
       Any objections to the proposed Settlement, the proposed Plan of Allocation,
  or Lead Counsel’s motion for attorneys’ fees and reimbursement of Litigation


                                           2
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 102 of 114 Page ID
                                    #:3373


  Expenses, must be filed with the Court and delivered to Lead Counsel and
  Defendants’ Counsel such that they are received no later than _____________,
  2019, in accordance with the instructions set forth in the Notice.
  Please do not contact the Court, the Clerk’s office, PPG, or its counsel
  regarding this notice.    All questions about this notice, the proposed
  Settlement, or your eligibility to participate in the Settlement should be
  directed to Lead Counsel or the Claims Administrator.
        Requests for the Notice and Claim Form should be made to:
                        Mild v. PPG Industries, Inc.et al.
                         c/o JND Legal Administration
                                 P.O. Box 91316
                            Seattle, WA 98111-9416
                                  833-759-2985
                       www.PPGindustriessecuritieslitigation.com
        Inquiries, other than requests for the Notice and Claim Form, should be
  made to Lead Counsel:
                     GLANCY PRONGAY & MURRAY LLP
                             Leanne H. Solish, Esq.
                       1925 Century Park East, Suite 2100
                            Los Angeles, CA 90067
                                 (888) 773-9224
                          settlements@glancylaw.com




                                                            By Order of the Court




                                         3
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 103 of 114 Page ID
                                    #:3374




                         EXHIBIT B
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 104 of 114 Page ID
                                    #:3375


    1                                                                           Exhibit B
                            UNITED STATES DISTRICT COURT
    2                      CENTRAL DISTRICT OF CALIFORNIA
    3
        TREVOR MILD, Individually
    4                                              Case No.: 2:18-cv-04231-RGK-JEM
        and on Behalf of All Others Similarly
    5   Situated,
                                Plaintiff,         Honorable R. Gary Klausner
    6

    7                 v.

    8   PPG INDUSTRIES, INC., MICHAEL
        H. MCGARRY, VINCENT J.
    9
        MORALES, and MARK C. KELLY,
   10
                               Defendants.
   11

   12          JUDGMENT APPROVING CLASS ACTION SETTLEMENT
   13        WHEREAS, a consolidated class action is pending in this Court entitled Mild
   14 v. PPG Industries, Inc.et al., Case No.: 2:18-cv-04231 (the “Action”);

   15        WHEREAS, (a) Lead Plaintiff Joe Cammarata, on behalf of himself and the
   16 Settlement Class (defined below), and (b) defendant PPG Industries, Inc. (“PPG”),

   17 Michael H. McGarry, and Vincent J. Morales (collectively, with PPG, the “PPG

   18 Defendants”); and (c) defendant Mark C. Kelly (collectively, with the PPG

   19 Defendants, the “Defendants”; together with Lead Plaintiff, the “Parties”) have

   20 entered into a Stipulation and Agreement of Settlement dated June 1, 2019 (the

   21 “Stipulation”), that provides for a complete dismissal with prejudice of the Released

   22 Claims on the terms and conditions set forth in the Stipulation, subject to the

   23 approval of this Court (the “Settlement”);

   24        WHEREAS, unless otherwise defined in this Judgment, the capitalized terms
   25 herein shall have the same meaning as they have in the Stipulation;

   26        WHEREAS, by Order dated _________ __, 2019 (the “Preliminary Approval
   27 Order”), this Court: (a) preliminarily approved the Settlement; (b) certified the

   28 Settlement Class solely for purposes of effectuating the Settlement; (c) ordered that
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 105 of 114 Page ID
                                    #:3376


    1 notice of the proposed Settlement be provided to potential Settlement Class

    2 Members; (d) provided Settlement Class Members with the opportunity either to

    3 exclude themselves from the Settlement Class or to object to the proposed

    4 Settlement; and (e) scheduled a hearing regarding final approval of the Settlement;

    5        WHEREAS, due and adequate notice has been given to the Settlement Class;
    6        WHEREAS, the Court conducted a hearing on _________ __, 2019 (the
    7 “Settlement Hearing”) to consider, among other things, (a) whether the terms and

    8 conditions of the Settlement are fair, reasonable and adequate to the Settlement

    9 Class, and should therefore be approved; and (b) whether a judgment should be

   10 entered dismissing the Action with prejudice as against the Defendants; and

   11        WHEREAS, the Court having reviewed and considered the Stipulation, all
   12 papers filed and proceedings held herein in connection with the Settlement, all oral

   13 and written comments received regarding the Settlement, and the record in the

   14 Action, and good cause appearing therefor;

   15        IT IS HEREBY ORDERED, ADJUDGED AND DECREED:
   16        1.    Jurisdiction – The Court has jurisdiction over the subject matter of the
   17 Action, and all matters relating to the Settlement, as well as personal jurisdiction

   18 over all of the Parties and each of the Settlement Class Members.

   19        2.    Incorporation     of   Settlement    Documents     –   This   Judgment
   20 incorporates and makes a part hereof: (a) the Stipulation filed with the Court on

   21 June 2, 2019; and (b) the Notice and the Summary Notice, both of which were filed

   22 with the Court on June 2, 2019.

   23        3.    Class Certification for Settlement Purposes – The Court hereby
   24 affirms its determinations in the Preliminary Approval Order certifying, for the

   25 purposes of the Settlement only, the Action as a class action pursuant to Rules 23(a)

   26 and (b)(3) of the Federal Rules of Civil Procedure on behalf of the Settlement Class

   27 consisting of all persons and entities who or which purchased or otherwise acquired

   28 PPG common stock between January 19, 2017 through May 10, 2018, inclusive (the
                                                2
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 106 of 114 Page ID
                                    #:3377


    1 “Settlement Class Period”) and who were damaged thereby.         Excluded from the
    2 Settlement Class are Defendants; members of the Immediate Family of each of the

    3 Individual Defendants; the current and former Officers and/or directors of PPG; any

    4 person, firm, trust, corporation, Officer, director or other individual or entity in

    5 which any Defendant has a controlling interest or which is related to or affiliated

    6 with any of the Defendants; and the legal representatives, agents, affiliates, heirs,

    7 successors-in-interest or assigns of any such excluded party. [Also excluded from

    8 the Settlement Class are the persons and entities listed on Exhibit 1 hereto who or

    9 which are excluded from the Settlement Class pursuant to request.]

   10        4.    Adequacy of Representation – Pursuant to Rule 23 of the Federal
   11 Rules of Civil Procedure, and for the purposes of the Settlement only, the Court

   12 hereby affirms its determinations in the Preliminary Approval Order certifying Lead

   13 Plaintiff as Class Representative for the Settlement Class and appointing Lead

   14 Counsel as Class Counsel for the Settlement Class. Lead Plaintiff and Lead Counsel

   15 have fairly and adequately represented the Settlement Class both in terms of

   16 litigating the Action and for purposes of entering into and implementing the

   17 Settlement and have satisfied the requirements of Federal Rules of Civil Procedure

   18 23(a)(4) and 23(g), respectively.

   19        5.    Notice – The Court finds that the dissemination of the Notice and the
   20 publication of the Summary Notice: (a) were implemented in accordance with the

   21 Preliminary Approval Order; (b) constituted the best notice practicable under the

   22 circumstances; (c) constituted notice that was reasonably calculated, under the

   23 circumstances, to apprise Settlement Class Members of (i) the pendency of the

   24 Action; (ii) the binding effect of the proposed Settlement (including the Releases to

   25 be provided thereunder) and of the proceedings, rulings, orders, and judgments in

   26 the Action; (iii) Lead Counsel’s motion for an award of attorneys’ fees and

   27 reimbursement of Litigation Expenses; (iv) their right to object to any aspect of the

   28 Settlement, the Plan of Allocation and/or Lead Counsel’s motion for attorneys’ fees
                                                3
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 107 of 114 Page ID
                                    #:3378


    1 and reimbursement of Litigation Expenses; (v) their right to exclude themselves

    2 from the Settlement Class; and (vi) their right to appear at the Settlement Hearing;

    3 (d) constituted due, adequate, and sufficient notice to all persons and entities entitled

    4 to receive notice of the proposed Settlement; and (e) satisfied the requirements of

    5 Rule 23 of the Federal Rules of Civil Procedure, the United States Constitution

    6 (including the Due Process Clause), the Private Securities Litigation Reform Act of

    7 1995, 15 U.S.C. § 78u-4, as amended, and all other applicable law and rules. The

    8 Court further finds that Defendants have provided notification to all appropriate

    9 federal and state officials regarding the Settlement as required by the Class Action

   10 Fairness Act, 28 U.S.C. § 1715.

   11        6.     Final Settlement Approval and Dismissal of Claims – Pursuant to,
   12 and in accordance with, Rule 23 of the Federal Rules of Civil Procedure, this Court

   13 hereby fully and finally approves the Settlement set forth in the Stipulation in all

   14 respects (including, without limitation: the amount of the Settlement; the Releases

   15 provided for therein; and the dismissal with prejudice of the claims asserted against

   16 Defendants in the Action), and finds that the Settlement is, in all respects, fair,

   17 reasonable and adequate to the Settlement Class.          The Parties are directed to
   18 implement, perform and consummate the Settlement in accordance with the terms

   19 and provisions contained in the Stipulation.

   20        7.     Dismissal with Prejudice – The Action and all of the claims asserted
   21 against Defendants in the Action by Lead Plaintiff and the other Settlement Class

   22 Members are hereby dismissed with prejudice. The Parties shall bear their own

   23 costs and expenses, except as otherwise expressly provided in the Stipulation.

   24        8.     Binding Effect – The terms of the Stipulation and of this Judgment
   25 shall be forever binding on Defendants, Lead Plaintiff and all other Settlement Class

   26 Members (regardless of whether or not any individual Settlement Class Member

   27 submits a Claim Form or seeks or obtains a distribution from the Net Settlement

   28 Fund), as well as their respective current and former officers, directors, agents,
                                                  4
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 108 of 114 Page ID
                                    #:3379


    1 parents, spouses, heirs, executors, representatives, trustees, auditors, affiliates,

    2 subsidiaries, successors, predecessors, assigns, assignees, employees, attorneys, and

    3 any person or entity who claims by, through, or on behalf of Defendants, Lead

    4 Plaintiff, or any Settlement Class Member.         [The persons and entities listed on
    5 Exhibit 1 hereto are excluded from the Settlement Class pursuant to request and are

    6 not bound by the terms of the Stipulation or this Judgment.]

    7        9.     Releases – The Releases set forth in paragraphs 5-7 of the Stipulation,
    8 together with the definitions contained in paragraph 1 of the Stipulation relating

    9 thereto, are expressly incorporated herein in all respects. The Releases are effective

   10 as of the Effective Date. Accordingly, this Court orders that:

   11               (a)    Without further action by anyone, and subject to paragraphs 9(c)
   12 and 10 below, upon the Effective Date of the Settlement, Lead Plaintiff and each of

   13 the other Settlement Class Members, on behalf of themselves, and their respective

   14 current and former officers, directors, agents, parents, spouses, heirs, executors,

   15 representatives,    trustees,   auditors,   affiliates,   subsidiaries,   administrators,
   16 predecessors, successors, assigns, assignees, employees, attorneys, and any person

   17 or entity who claims by, through, or on behalf of the Lead Plaintiff or any

   18 Settlement Class Member, in their capacities as such, shall be deemed to have, and

   19 by operation of law and of this Judgment shall have, fully, finally and forever

   20 compromised, settled, released, resolved, relinquished, waived and discharged each

   21 and every Released Plaintiffs’ Claim (including Unknown Claims) against the

   22 Defendants and the other Defendants’ Releasees, and shall forever be enjoined from

   23 prosecuting any or all of the Released Plaintiffs’ Claims against any of the

   24 Defendants’ Releasees. This Release shall not apply to any of the Excluded Claims

   25 (as that term is defined in paragraph 1(r) of the Stipulation).

   26               (b)    Without further action by anyone, and subject to paragraphs 9(c)
   27 and 10 below, upon the Effective Date of the Settlement, Defendants, on behalf of

   28 themselves, and their respective current and former officers, directors, agents,
                                                  5
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 109 of 114 Page ID
                                    #:3380


    1 parents, spouses, heirs, executors, administrators, representatives, trustees, auditors,

    2 affiliates, subsidiaries, predecessors, successors, assigns, assignees, employees,

    3 attorneys, and any person or entity who claims by, through, or on behalf of

    4 Defendants in their capacities as such, shall be deemed to have, and by operation of

    5 law and of this Judgment shall have, fully, finally and forever compromised, settled,

    6 released, resolved, relinquished, waived and discharged each and every Released

    7 Defendants’ Claim (including Unknown Claims) against Lead Plaintiff and the other

    8 Plaintiffs’ Releasees, and shall forever be enjoined from prosecuting any or all of

    9 the Released Defendants’ Claims against any of the Plaintiffs’ Releasees.         [This
   10 Release shall not apply to any person or entity listed on Exhibit 1 hereto.]

   11               (c)   Notwithstanding paragraphs 9(a) – (b) above, nothing in this
   12 Judgment shall bar any action by any of the Parties to enforce or effectuate the terms

   13 of the Stipulation or this Judgment.

   14        10.    Bar Order – Upon the Effective Date, any and all claims for
   15 contribution or indemnity, however denominated, based upon or arising out of the

   16 Released Plaintiffs’ Claims (a) by any person or entity against any of Defendants’

   17 Releasees, or (b) by any of Defendants’ Releasees against any other person or entity,

   18 other than a person or entity whose liability has been extinguished by the

   19 Settlement, are permanently barred, extinguished, and discharged to the fullest

   20 extent permitted by law (the “Bar Order”); provided, however, the Bar Order shall

   21 not (a) release any claims relating to the enforcement of the Settlement or any

   22 claims of any person or entity who or which submits a request for exclusion from

   23 the Settlement Class that is accepted by the Court; or (b) preclude the Defendants

   24 from seeking to enforce any rights of contribution or indemnification that any

   25 Defendant may have under any contract, corporate charter, or bylaw, or any right for

   26 insurance coverage under any insurance, reinsurance, or indemnity policy.

   27        11.    Judgment Reduction – Any final verdict or judgment that may be
   28 obtained by or on behalf of the Settlement Class or a Settlement Class Member
                                                 6
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 110 of 114 Page ID
                                    #:3381


    1 against any individual or entity subject to the Bar Order shall be reduced by the

    2 greater of: (a) an amount that corresponds to the percentage of responsibility of the

    3 Defendants for common damages; or (b) the amount paid by or on behalf of the

    4 Defendants to the Settlement Class or Settlement Class Member for common

    5 damages.

    6        12.     Rule 11 Findings – The Court finds and concludes that the Parties and
    7 their respective counsel have complied in all respects with the requirements of Rule

    8 11 of the Federal Rules of Civil Procedure in connection with the institution,

    9 prosecution, defense, and settlement of the Action.

   10        13.     No Admissions – Neither this Judgment, the Term Sheet, the
   11 Stipulation (whether or not consummated), including the exhibits thereto and the

   12 Plan of Allocation contained therein (or any other plan of allocation that may be

   13 approved by the Court), the negotiations leading to the execution of the Term Sheet

   14 and the Stipulation, nor any proceedings taken pursuant to or in connection with the

   15 Term Sheet, the Stipulation and/or approval of the Settlement (including any

   16 arguments proffered in connection therewith):

   17                (a)   shall be offered against any of the Defendants’ Releasees as
   18 evidence of, or construed as, or deemed to be evidence of any presumption,

   19 concession, or admission by any of the Defendants’ Releasees with respect to the

   20 truth of any fact alleged by Lead Plaintiff or the validity of any claim that was or

   21 could have been asserted or the deficiency of any defense that has been or could

   22 have been asserted in this Action or in any other litigation, or of any liability,

   23 negligence, fault, or other wrongdoing of any kind of any of the Defendants’

   24 Releasees or in any way referred to for any other reason as against any of the

   25 Defendants’ Releasees, in any civil, criminal or administrative action or proceeding,

   26 other than such proceedings as may be necessary to effectuate the provisions of the

   27 Stipulation;

   28
                                                7
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 111 of 114 Page ID
                                    #:3382


    1              (b)    shall be offered against any of the Plaintiffs’ Releasees, as
    2 evidence of, or construed as, or deemed to be evidence of any presumption,

    3 concession or admission by any of the Plaintiffs’ Releasees that any of their claims

    4 are without merit, that any of the Defendants’ Releasees had meritorious defenses,

    5 or that damages recoverable under the Complaint would not have exceeded the

    6 Settlement Amount or with respect to any liability, negligence, fault or wrongdoing

    7 of any kind, or in any way referred to for any other reason as against any of the

    8 Plaintiffs’ Releasees, in any civil, criminal or administrative action or proceeding,

    9 other than such proceedings as may be necessary to effectuate the provisions of the

   10 Stipulation; or

   11              (c)    shall be construed against any of the Releasees as an admission,
   12 concession, or presumption that the consideration to be given under the Settlement

   13 represents the amount which could be or would have been recovered after trial;

   14 provided, however, that (i) the Parties and the Releasees and their respective counsel

   15 may refer to this Judgment and the Stipulation to effectuate the protections from

   16 liability granted hereunder and thereunder or otherwise to enforce the terms of the

   17 Settlement; and (ii) the Releasees may file the Stipulation and/or this Judgment in

   18 any action that may be brought against them in order to support a defense, claim, or

   19 counterclaim based on principles of res judicata, collateral estoppel, release, good

   20 faith settlement, judgment bar or reduction, or any other theory of claim preclusion

   21 or issue preclusion or similar defense or counterclaim.

   22        14.   Retention of Jurisdiction – Without affecting the finality of this
   23 Judgment in any way, this Court retains continuing and exclusive jurisdiction over:

   24 (a) the Parties for purposes of the administration, interpretation, implementation and

   25 enforcement of the Settlement; (b) the disposition of the Settlement Fund; (c) any

   26 motion for an award of attorneys’ fees and/or Litigation Expenses by Lead Counsel

   27 in the Action that will be paid from the Settlement Fund; (d) any motion to approve

   28
                                                8
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 112 of 114 Page ID
                                    #:3383


    1 the Plan of Allocation; (e) any motion to approve the Class Distribution Order; and

    2 (f) the Settlement Class Members for all matters relating to the Action.

    3        15.    Plan of Allocation and Award of Fees – Separate orders shall be
    4 entered regarding approval of a plan of allocation and the motion of Lead Counsel

    5 for an award of attorneys’ fees and reimbursement of Litigation Expenses. Such

    6 orders shall in no way affect or delay the finality of this Judgment and shall not

    7 affect or delay the Effective Date of the Settlement.

    8        16.    Settlement Payment – The Court finds that Defendants have satisfied
    9 their financial obligations under the Stipulation by causing their insurers to pay

   10 twenty-five million dollars ($25,000,000) in cash to the Settlement Fund.

   11        17.    Modification of the Agreement of Settlement – Without further
   12 approval from the Court, Lead Plaintiff and Defendants are hereby authorized to

   13 agree to and adopt such amendments or modifications of the Stipulation or any

   14 exhibits attached thereto to effectuate the Settlement that: (a) are not materially

   15 inconsistent with this Judgment; and (b) do not materially limit the rights of

   16 Settlement Class Members in connection with the Settlement. Without further order

   17 of the Court, Lead Plaintiff and Defendants may agree to reasonable extensions of

   18 time to carry out any provisions of the Settlement.

   19        18.    Termination of Settlement – If the Settlement is terminated as
   20 provided in the Stipulation or the Effective Date of the Settlement otherwise fails to

   21 occur, this Judgment shall be vacated, rendered null and void and be of no further

   22 force and effect, except as otherwise provided by the Stipulation, and this Judgment

   23 shall be without prejudice to the rights of Lead Plaintiffs, the other Settlement Class

   24 Members and Defendants, and the Parties shall revert to their respective positions in

   25 the Action as of the date and time immediately prior to the execution of the Term

   26 Sheet on May 8, 2019, as provided in the Stipulation.

   27

   28
                                                 9
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 113 of 114 Page ID
                                    #:3384


    1        19.   Entry of Final Judgment – There is no just reason to delay the entry
    2 of this Judgment as a final judgment in this Action. Accordingly, the Clerk of the

    3 Court is expressly directed to immediately enter this final judgment in this Action.

    4        SO ORDERED this _______ day of ______________, 2019.
    5

    6

    7                                     ________________________________________
                                                 The Honorable R. Gary Klausner
    8                                              United States District Judge
    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                10
Case 2:18-cv-04231-RGK-JEM Document 119-1 Filed 06/02/19 Page 114 of 114 Page ID
                                    #:3385


    1                                         Exhibit 1

    2    [List of Persons and Entities Excluded from the Settlement Class Pursuant to Request]
    3

    4

    5

    6

    7

    8

    9

   10

   11

   12

   13

   14

   15

   16

   17

   18

   19

   20

   21

   22

   23

   24

   25

   26

   27

   28
                                                  11
